


EXHIBIT 10.34


Execution Copy












P7S1 Broadcasting Europe B.V.,
ACTING THROUGH ITS SWEDISH BRANCH,
SBS MEDIA GROUP SWEDEN FILIAL
P7S1 FINANCE B.V.,
SBS BROADCATING (UK) LTD.,
PROSIEBENSAT.1 MEDIA AG,
DISCOVERY NETWORKS INTERNATIONAL HOLDINGS LIMITED
and
DISCOVERY COMMUNICATIONS, INC.





--------------------------------------------------------------------------------

SALE & PURCHASE AGREEMENT
SBS NORDIC

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------








SALE & PURCHASE AGREEMENT
SBS NORDIC
(the “Agreement”)


BETWEEN




(1)
P7S1 Broadcasting Europe B.V., acting through its Swedish branch,

SBS Media Group Sweden Filial


Rådmansgatan 42, 114 99 Stockholm, Sweden


- “Seller 1” -




(2)
P7S1 Finance B.V.,



Radarweg 60, 1043 NT Amsterdam, the Netherlands


- “Seller 2” -


(3)
SBS Broadcasting (UK) Ltd.



Level 1, Building 5, Chiswick Park, 566 Chiswick High Road, London W4
5YF, United Kingdom


- “Seller 3” -
- each a “Seller" and together the “Sellers” -






(4)
ProSiebenSat.1 Media AG,



Medienallee 7, D-85774 Unterföhring, Germany


- “P7S1” -




(5)
Discovery Networks International Holdings Limited,

Discovery House, Chiswick Park Building 2, 566 Chiswick High Road,
London, W4 5YB, United Kingdom


- the “Purchaser” -




--------------------------------------------------------------------------------






AND


(6)
Discovery Communications, Inc.,



One Discovery Place, Silver Spring, Maryland USA 20910


- the “Purchaser Guarantor” -


- each a “Party” and together the “Parties” -




--------------------------------------------------------------------------------






Table of Contents
TABLE OF CONTENTS
4


LIST OF DEFINITIONS
8


LIST OF ANNEXES
10


RECITALS
12


1. Current Status
14


1.1 Sold SWE Shares
14


1.2 Sold NOR Shares
14


1.3 Sold DEN Shares
15


1.4 Sold FIN Shares
15


1.5 Sold UK Shares
16


1.6 Target Group and Key Companies
16


2. Transaction dates and certain definitions
17


2.1 Transaction Dates
17


2.2 Certain Definitions
18


3. Sale and purchase of the sold shares
20


3.1 Sales and Purchase of the Sold Shares
20


3.2 Rights Ancillary to the Sold Shares
21


3.3 Payment modalities
21


4. Transfer of SWE Executives Services and other Agreements
23


4.1 SWE Executives Services Agreements and Filial Agreements
23


4.2 Transfer of SWE Executives
23


5. Settlement of Certain receivables and payables
23


5.1 IC Loan Agreements; Cash Pool Agreements
23


5.2 Assignment of P7S1 Receivables; Assumption of P7S1 Payables by FinCo
25


5.3 Assignment of P7S1 Receivables; Assumption of P7S1 Payables; Set-off
26


5.4 IC Settlement Notice; Implementation
27


5.5 Treatment of Potential Misstatements
28


5.6 Unwind
30


6. Purchase Price
31


7. Certain Obligations
32


7.1 Locked Box - No Leakage Undertaking
32


7.2 Conduct of Business
33


7.3 Replacement of Seller Security
37


7.4 Termination of Intra-Group Agreements
39


7.5 Appointment of Purchaser representatives and Powers of Attorney
39


7.6 Notification of changes
40


7.7 Employee consultation process
40


8. Carve-out
41


8.1 Sale and Transfer of Hungarian Assets
41


8.2 Transfer and/or Sublicense of Certain Agreements
41


8.3 Trademarks; Domains
43


8.4 Wrong Pockets
44







--------------------------------------------------------------------------------




9. Closing Conditions
44


9.1 Closing Condition
44


9.2 Anti-Trust Filings and Clearances
45


9.3 Break-up Fee
47


9.4 Certain Purchase Acknowledgements
47


9.5 Information and Cooperation
48


10. Closing
49


10.1 Closing Date
49


10.2 Closing Actions
49


10.3 Post Closing Actions
51


10.4 Joint Sale
51


11. Termination
52


11.1 Termination Events
52


11.2 Effect of Termination
52


12. Warranties
52


12.1 Corporate Issues and Authority of the Sellers
52


12.2 Financial Statements
55


12.3 Broadcasting Licenses
56


12.4 Content- and Programming Agreements
57


12.5 Distribution Agreements
57


12.6 Compliance with Laws; Legal Proceedings
58


12.7 Agreements with P7S1 Group
59


12.8 Real Estate
60


12.9 Material Assets; Insurances
60


12.10 Intellectual Property
61


12.11 Labor Matters; Pensions
62


12.12 Conduct of Business
63


12.13 Taxes
63


12.14 Financial thresholds in warranties
65


12.15 No other Statements of Warranties
65


13. Purchaser's Obligations
65


13.1 Notification of P7S1
65


13.2 Conduct of Claims
66


14. Damages and Limitations on the Sellers' and P7S1's Liability
67


14.1 Remedial Action
67


14.2 Damages
67


14.3 Limitation
68


14.4 De minimis
70


14.5 Cap
70


14.6 Time-bar
70


14.7 Knowledge of the Purchaser
71


14.8 Knowledge of the Sellers of P7S1
71


14.9 Exhaustive Remedies
71


15. Purchaser's Warranties
72


15.1 Warranty
72


15.2 Corporate Existence of Purchaser, Authority, No Conflicts
72







--------------------------------------------------------------------------------




15.3 No Knowledge of Purchaser Claims
73


15.4 No Bankruptcy
73


15.5 Financing
73


15.6 Remedial Action
73


16. Post-Closing Obligations
74


16.1 Insurance
74


16.2 Discharge of Directors' Liability
74


16.3 Continued Assistance
74


16.4 Disposal Process
75


16.5 Tax Undertakings
76


16.6 Non-solicitation Undertaking
78


17. Guarantors
78


17.1 Purchaser Guarantor
78


17.2 P7S1 Guarantor
78


18. Confidentiality and Announcements
79


18.1 Confidentiality
79


18.3 Press Release
79


19. Costs and Taxes
79


20. Notices
80


20.1 Form
80


20.2 Notices by Sellers
80


20.3 Addresses
80


21. Miscellaneous Provisions
81


21.1 Partial Invalidity
81


21.2 Entire Agreement
81


21.3 Interest
82


21.4 Written Form
82


21.5 Assignment etc.
82


21.6 Set-off etc.
82


21.7 Calculation of Exchange Rates
83


21.8 Rights of Third Parties
83


21.9 Several Liability of the Sellers / Assumption of rights and obligations by
P7S1
83


21.10 Interpretation
84


21.12 Annexes and Schedules
85


21.13 Defined Terms
85


22. Governing Law and Arbitration
85


22.1 Governing Law
85


22.2 Arbitration
85


22.3 Seat and Language
86


22.4 Confidentiality
86


22.5 Exclusive Jurisdiction
86







--------------------------------------------------------------------------------






List of Definitions
The following terms shall have the meaning ascribed to them on the respective
pages of this Agreement referred to below.
2011 Consolidated Accounts
54


 
Group Contribution Receivable
32


Additional IC Loan Agreements
23


 
Group Shares
16


Affiliated Enterprises
17


 
Hungarian Assets
40


Aggregate Media Funds
52


 
Hungarian Assets SPAs
40


Agreed Closing Date
17


 
IC Loan Agreements
23


Agreement
2


 
IC Settlement Date
26


Agreement Claim
81


 
IC Settlement Notice
26


Base Purchase Price
30


 
Indebtedness
18


Break-up Fee
46


 
Interim Financial Statements
54


Business Day
17


 
IP Delineation Agreements
42


Cash Pool Agreements
23


 
Key Companies
16


Change of Control Rights
46


 
Key Employees
60


Claim Notice
64


 
Leakage
31


Clearances
44


 
Lease Agreements
58


Closing
47


 
Licenses
55


Closing Condition
43


 
Locked-box Date
17


Closing Date
17


 
Locked-box Period
31


Commitment
45


 
Longstop Date
50


Competition Authorities
45


 
LoS
37


Conduct of Business Undertakings
32


 
Losses
65


Consents
46


 
Material Authorizations
55


Continuing Intra-Group Agreements
38


 
Material Content Agreements
55


Control
17


 
Material Contract
18


Controlling
17


 
Material Distribution Agreements
56


Delayed Closing Date
50


 
Material Tax Liability
30


DEN Companies
16


 
Media Filings
46


Designated Entity
24,25
 
Minority Participations
16


Disclosed
18


 
Nominated Entity
18


Disclosed Documents
13


 
NOR Companies
16


Dislocated Contracts
40


 
Nordic Companies
16


Due Diligence Materials
13


 
Nordic Subsidiaries
16


EC Merger Regulation
44


 
Owned Real Estate
58


Encumbered
18


 
P7S1
2


Encumbrance
18


 
P7S1 Group
18


Existing IC Loan Agreements
23


 
P7S1 Payables
23


Facilities Agreement
18


 
P7S1 Receivables
23


Filings
44


 
Partially Dislocated Contracts
41


FIN Companies
16


 
Parties
3


Financial Statements
53


 
Party
3


Financing Documents
48


 
Payables Consideration
26


FinCo
24


 
Payables Excess Amount
26







--------------------------------------------------------------------------------






FinCo Shares
24


 
Pension Schemes
61


Finnish Loan Receivable
24


 
Permitted Payments
31


Post-Signing Notification
62


 
Person
17


Pre-Closing Period
32


 
Specifically Disclosed
63


Prejudicially Act
18


 
Specified Entity
19


Properties
19


 
Statements
51


Property
19


 
Sublicense Agreements
41


Purchase Price
30


 
Subsidiary
19


Purchaser
2


 
Surrender
75


Purchaser Claim
63


 
Surviving Provisions
51


Purchaser Group
19


 
SWE Companies
16


Purchaser Guarantor
3


 
SWE Executives
22


Radio Norge
15


 
SWE Executives Car Leases
22


Radio Norge Shares
15


 
SWE Executives Liabilities
22


Radio Sweden Holding
14


 
SWE Executives Services Agreements
22


Radio Sweden Holding Shares
14


 
SWE Executives Transfer Agreement
22


Receivables Consideration
25


 
Sweden Filial
12


Receivables Excess Amount
26


 
Target Budget
36


SBS Denmark
15


 
Target Business
12


SBS Denmark Shares
15


 
Target Companies
16


SBS Finland
15


 
Target Group
16


SBS Finland Shares
16


 
Target Report
13


SBS Norway
14


 
Tax
19


SBS Norway Shares
15


 
Tax Authority
19


SBS UK
16


 
Tax Benefit
19


SBS UK Shares
16


 
Tax Claim
20


Seller
2


 
Tax Covenant
20


Seller 1
2


 
Taxation
19


Seller 2
2


 
Terminating Intra-Group Agreements
38


Seller 3
2


 
Total Purchase Price
30


Seller Security
37


 
Transaction
13


Sellers
2


 
Transferred IP
42


Sellers' Account
20


 
TV Sweden Holding
14


Sellers' Knowledge
69


 
TV Sweden Holding Shares
14


Shared Contracts
41


 
UK Ofcom Model
57


Signing Date
17


 
Value
32


Sold DEN Shares
15


 
VDDs
13


Sold FIN Shares
16


 
VDR
13


Sold NOR Shares
15


 
Warranty Claim
63


Sold Shares
16


 
 
 
Sold SWE Shares
14


 
 
 
Sold UK Shares
16


 
 
 

    




--------------------------------------------------------------------------------




LIST OF ANNEXES
Annex H-1
Disclosed Documents
Annex H-2
Management Presentation and Expert Sessions
Annex J
Content Agreement between Purchaser and P7S1
Annex 1.6-1
Nordic Subsidiaries
Annex 1.6-2
Minority Participations
Annex 1.6-3
Key Companies
Annex 2.2(s)
Tax Covenant
Annex 4.1-1
SWE Executives
Annex 4.1-2
SWE Executives Services Agreements
Annex 4.1-3
SWE Executives Liabilities
Annex 4.1-4
SWE Executives Filial Agreements
Annex 4.2
SWE Executives Transfer Agreement
Annex 5.1(a)-1
Existing IC Loan Agreements
Annex 5.1(a)-2
Existing IC Loan Balances at Locked-box Date
Annex 5.1(b)-1
Cash Pool Agreements
Annex 5.1(b)-2
Cash Pool Balances at Locked-box Date
Annex 7.1
Permitted Payments
Annex 7.2-2
Measures regarding Content, Programming and/or Distribution Agreements
Annex 7.2-3
Other Permitted Business
Annex 7.2-4
Target Budget
Annex 7.3
Seller Security
Annex 7.4-1
Terminating Intra-Group Agreements
Annex 7.4-2
Continuing Intra-Group Agreements
Annex 7.5
Form of General Power of Attorney
Annex 8.1(b)
Hungarian Assets SPAs
Annex 8.2(a)
Dislocated Contracts
Annex 8.2(b)
Partially Dislocated Contracts
Annex 8.2(c)
Shared Contracts
Annex 8.3(a)
IP Delineation Agreements
Annex 8.3(d)-1
Transferred IP
Annex 8.3(d)-2
Draft Trademark/Domain Sale and Transfer Agreements
Annex 10.2(d)
Transfer Agreement regarding P7S1 Receivables
Annex 12.1(d)
Shareholders' Agreements
Annex 12.2(a)
Financial Statements
Annex 12.2(b)
2011 Consolidated Accounts
Annex 12.2(c)
Interim Financial Statements
Annex 12.3(a)
Broadcasting Licenses
Annex 12.4(a)
Material Content Agreements
Annex 12.4(b)
SBS' Breaches of Material Content Agreements
Annex 12.4(c)
Counterparties' Breaches of Material Content Agreements
Annex 12.5(a)
Material Distribution Agreements
Annex 12.5(b)
Breaches of Material Distribution Agreements
Annex 12.5(c)
Counterparties' Breaches of Material Distribution Agreements
Annex 12.6(a)
Legal Proceedings





--------------------------------------------------------------------------------




Annex 12.6(b)
Compliance
Annex 12.6(d)
Unsatisfied Judgments, orders, awards or decisions of courts, tribunals,
administrative or regulatory bodies
Annex 12.7(a)
Agreements with P7S1 Group
Annex 12.8(a)
Real Estate
Annex 12.8(b)
Lease Agreements
Annex 12.9(b)
Encumbrances on Material Assets
Annex 12.9(d)
Material Insurance Policies
Annex 12.10(a)
Intellectual Property Rights
Annex 12.11(a)
Key Employees
Annex 12.11(b)
Individual Employment or Service Agreements
Annex 12.11(c)
Collective Bargaining Agreements
Annex 12.11(h)-1
Pension Scheme Disclosures
Annex 12.11(h)-2
Defined Benefit Pensions
Annex 12.12
Ordinary Course of Business
Annex 12.13(a)
Tax Audits
Annex 12.13(b)
Tax Penalties
Annex 14.3(e)
Enterprise to Equity Bridge
Annex 18.2
Press Release





--------------------------------------------------------------------------------




RECITALS
A.
Seller 1 is a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) organized under the laws of the Netherlands, with
corporate seat in Amsterdam and registered with the commercial register (Kamer
van Koophandel) under registration number 34232207, acting through its Swedish
branch, SBS Media Group Sweden Filial organized under the laws of Sweden and
registered with the Swedish Companies Registration Office (Bolagsverket) under
registration number 516404-5998 (“Sweden Filial”).

B.
Seller 2 is a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) organized under the laws of the Netherlands with
corporate seat in Amsterdam and registered with the commercial register (Kamer
van Koophandel) under registration number 34233212.

C.
Seller 3 is a private limited liability company incorporated and registered in
England and Wales with registered number 05569122 and whose registered office is
at Level 1, Building 5, Chiswick Park, 566 Chiswick High Road, London W4 5YF,
United Kingdom.

D.
P7S1 is a stock corporation (Aktiengesellschaft) organized under the laws of
Germany registered with the commercial register of the local court of Munich
under HRB 124169, with registered seat in Unterföhring, Germany.

E.
The Purchaser is a private limited liability company organized under the laws of
England and Wales, with registered office in London and registered with
Companies House in England and Wales under company number 06299508.

F.
The Purchaser Guarantor is a corporation organized under the laws of Delaware,
USA, with corporate seat in Delaware, USA.

G.
The Sellers intend to sell and the Purchaser intends to acquire the FTA and
radio business operations of the P7S1 Group (as defined herein) in Sweden,
Norway, Denmark, Finland and England as conducted by the Target Companies (as
defined herein) subject to, and in accordance with, the terms and conditions of
this Agreement. The Purchaser Guarantor is willing to guarantee the fulfillment
of the Purchaser's obligations under this Agreement. P7S1 is willing to
guarantee, as from the Signing Date, the fulfillment of, and assume, as from the
Closing Date, the Sellers' obligations under this Agreement vis-à-vis the
Purchaser.

H.
Prior to the conclusion of this Agreement the Purchaser was given the
opportunity of carrying out a due diligence review of the Target Group (as
defined herein) and its business operations (together the “Target Business”), in
the course of which due diligence review the documents listed in Annex H-1 (the
“Disclosed Documents”) were made available to the Purchaser and its advisors for
inspection, inter alia, in a virtual data room operated by Merrill Corporation
(the “VDR”). Further, in the course of the sales process, a management
presentation session and various expert sessions were held as outlined in
Annex H-2 and the Purchaser has received a written management presentation,
financial vendor and tax due diligence reports prepared by Deloitte LLP (the
“VDDs”; together with the management presentation the “Target Reports”) and has
entered into agreements with Deloitte LLP, permitting the Purchaser to rely on
the VDDs. All written information contained in the Disclosed Documents and the
Target Reports are hereafter together referred to as the “Due Diligence
Materials”.

I.
Certain companies of the P7S1 Group are, on the one hand, creditors of certain
inter-company financing receivables against Target Companies and, on the other
hand, debtors of certain inter-company financing payables owed to Target
Companies. It is intended that such inter-company receivables and payables are
assigned to, and assumed by, respectively, the Purchaser or the Nominated Entity
(as defined below) subject to, and in accordance with, the terms and conditions
of this Agreement.

J.
The Purchaser and P7S1 hereby agree to enter into the content licensing
agreement contained in Annex J, subject to the condition precedent of Closing
having occurred.

K.
Seller 1 currently employs, and/or has entered into service agreements with,
certain executives of Swedish Target Companies and is further party to certain
other agreements in relation to such executives. The employment and/or service
agreements of such Swedish executives as well as related other agreements,
assets and liabilities shall be transferred to the Purchaser or to a Nominated
Entity in the context of the transactions contemplated by this Agreement. The
measures described in Recitals G., I., J and K. are together referred to as the
“Transaction”.

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:




--------------------------------------------------------------------------------




1.    CURRENT STATUS


1.1    Sold SWE Shares
Seller 1 is the sole direct shareholder of the following Swedish entities:
(a)
SBS TV Sweden Holding AB (“TV Sweden Holding”), a limited liability company
(Aktiebolag) organized under the laws of Sweden with corporate seat in
Stockholm, Sweden, company address at Rådmansgatan 42, 113 57 Stockholm, Sweden
and registered with the Swedish Companies Registration Office (Bolagsverket)
under registration number 556560-2660. The issued share capital of TV Sweden
Holding amounts to SEK 100,000.00 (in words: hundred thousand Swedish kroner)
and is divided into 10,000 (in words: ten thousand) shares with a quota value of
SEK 10.00 each (in words: ten Swedish kroner) each (the “TV Sweden Holding
Shares”) which are all held by Seller 1;

(b)
SBS Radio Sweden Holding Aktiebolag (“Radio Sweden Holding”), a limited
liability company (Aktiebolag) organized under the laws of Sweden with corporate
seat in Stockholm, Sweden, company address at c/o SBS Radio AB, Box 34108,
100 26 Stockholm, Sweden and registered with the Swedish Companies Registration
Office (Bolagsverket) under registration number 556554-7956. The issued share
capital of Radio Sweden Holding amounts to SEK 100,000.00 (in words: hundred
thousand Swedish kroner) and is divided into 1,000 (in words: thousand) shares
with a quota value of SEK 100.00 each (in words: hundred Swedish kroner) each
(the “Radio Sweden Holding Shares”) which are all held by Seller 1.

The Radio Sweden Holding Shares shall, together with the TV Sweden Holding
Shares collectively be referred to as the “Sold SWE Shares”.
1.2    Sold NOR Shares
Seller 2 is the sole direct shareholder of the following Norwegian entities:
(a)
SBS Media AS (“SBS Norway”), a limited liability company (Aksjeselskap)
organized under Norwegian law, with corporate seat in Oslo, Norway, company
address at Nydalen allé 37, 0484 Oslo, Norway and registered with the Norwegian
Register of Business Enterprises (Foretaksregisteret) under organization number
957 193 218. The issued share capital of SBS Norway amounts to NOK 10,100,000.00
(in words: ten million one hundred thousand Norwegian kroner) and is divided
into 10,100 (in words: ten thousand one hundred) shares with a nominal value of
NOK 1,000 (in words: thousand Norwegian kroner) each (the “SBS Norway Shares”)
which are all held by Seller 2;

(b)
SBS Radio Norge AS (“Radio Norge”), a limited liability company (Aksjeselskap)
organized under Norwegian law, with corporate seat in Oslo, Norway, company
address at Jernbanetorget 4, Oslo, 0154, Norway and registered with the
Norwegian Register of Business Enterprises (Foretaksregisteret) under
organization number 958959893. The issued share capital of Radio Norge amounts
to NOK 60,000,000.00 (in words: sixty million Norwegian kroner) and is divided
into 120,000 (in words: one hundred twenty thousand) shares with a nominal value
of NOK 500.00 each (in words: five hundred Norwegian kroner) each (the “Radio
Norge Shares”) which are all held by Seller 2.

The Radio Norge Shares shall, together with the SBS Norway Shares collectively
be referred to as the “Sold NOR Shares”.
1.3    Sold DEN Shares
Seller 2 is the sole direct shareholder of SBS Media A/S (“SBS Denmark”), a
limited liability company (Aktieselskab) organized under Danish law, with
corporate seat in Copenhagen, Denmark, company address at H.C. Andersens
Boulevard 1, Copenhagen V, 1553 Denmark and registered with the Danish Business
Authority (Erhvervsstyrelsen) under CVR-number 12372787. The issued share
capital of SBS Denmark amounts to DKK 4,000,000.00 (in words: four million
Danish kroner) and is divided into 6 (in words: six) shares with 4 shares with a
nominal value of DKK 500,000.00 each (in words: five hundred thousand Danish
kroner) and 2 shares with a nominal value of DKK 1,000,000.00 each (in words:
one million Danish kroner) (the “SBS Denmark Shares” or the “Sold DEN Shares”)
which are all held by Seller 2.
1.4    Sold FIN Shares
Seller 2 is the sole direct shareholder of SBS Media Group Finland Oy (“SBS
Finland”), a limited liability company (osakeyhtiö) organized under Finnish law,
with corporate seat in Helsinki, Finland, company address at Tallberginkatu 1 C,
00180 Helsinki, Finland and registered with the Finnish Trade Register
(Patentti- ja rekisterihallitus, kaupparekisteri) under company number
0900984-5. The registered and issued share capital of SBS Finland amounts to
EUR 252,281.89 (in words: two hundred fifty-two thousand two hundred and
eighty-one Euro and eighty-nine cent) and is divided into 15,000 (in words:
fifteen thousand) shares with a nominal value of approximately EUR 16.82 (in
words: sixteen Euro and eighty-two cent) each (the “SBS Finland Shares” or the
“Sold FIN Shares”) which are all held by Seller 2.




--------------------------------------------------------------------------------




1.5    Sold UK Shares
Seller 3 is the sole direct shareholder of SBS Broadcasting Networks Limited
(“SBS UK”), a company incorporated and registered in England and Wales with
registered number 5021641 and whose registered office is at Level 1, Building 5,
Chiswick Park, 566 Chiswick High Road, London W4 5YF, United Kingdom. The
registered and issued share capital of SBS UK amounts to GBP 28,349,414.00 (in
words: twenty eight million three hundred forty-nine thousand four hundred and
fourteen Great Britain Pounds) and is divided into 28,349,414 (in words: twenty
eight million three hundred forty nine thousand four hundred and fourteen)
shares with a nominal value of GBP 1.00 (in words: one Great Britain Pound) each
(the “SBS UK Shares” or the “Sold UK Shares”) which are all held by Seller 3.
The Sold SWE Shares, the Sold NOR Shares, the Sold DEN Shares, the Sold FIN
Shares and the Sold UK Shares shall together be referred to as the “Sold
Shares”.
1.6    Target Group and Key Companies


(a)
TV Sweden Holding, Radio Sweden Holding, SBS Norway, Radio Norge, SBS Denmark
and SBS Finland hold (directly or indirectly) shares (i) in the Subsidiaries as
listed in Annex 1.6-1 (the “Nordic Subsidiaries”) and (ii) in the other entities
as listed in Annex 1.6-2 (the “Minority Participations").

(b)
TV Sweden Holding, Radio Sweden Holding and their direct and indirect Nordic
Subsidiaries are collectively referred to as the “SWE Companies ”; SBS Norway,
Radio Norge and their direct and indirect Nordic Subsidiaries are collectively
referred to as the “NOR Companies”; SBS Denmark and its direct and indirect
Nordic Subsidiaries are collectively referred to as the “DEN Companies” and SBS
Finland and its/their direct and indirect Nordic Subsidiaries are collectively
referred to as the “FIN Companies”. The SWE Companies, the NOR Companies, the
DEN Companies, the FIN Companies and SBS UK are collectively referred to as the
”Nordic Companies”. The Nordic Companies and the Minority Participations are
collectively referred to as the “Target Group” or the “Target Companies”. All
shares held directly or indirectly by the Sellers in the Target Companies are
collectively referred to as the “Group Shares”. The Target Companies listed in
Annex 1.6-3 are collectively referred to as the “Key Companies”.

(c)
FinCo (as defined in ý5.2ý(b) below) shall, as from its establishment, be
considered as a Nordic Company and the shares held in it shall be considered as
Sold Shares.



2.    TRANSACTION DATES AND CERTAIN DEFINITIONS


2.1    Transaction Dates


(a)
“Locked-box Date” shall mean September 30, 2012, 23:59 o'clock CET.

(b)
“Signing Date” shall mean the date of execution of this Agreement

(c)
“Agreed Closing Date” shall mean the 8th (eighth) Business Day following the day
on which the Closing Condition set forth in Section 9.1 has been satisfied, or
such other date as has been agreed between the Parties.

(d)
“Closing Date” shall mean the date on which all closing actions set forth in
Section 10.1 have been completed or validly waived by the respective Parties.

2.2    Certain Definitions


In this Agreement,
(a)
“Affiliated Enterprises” shall mean, with respect to any Person, any other
Person directly or indirectly Controlling, Controlled by or under common Control
with such first-mentioned Person (however, at all times excluding any and all
shareholders of P7S1 and any and all shareholders of Discovery Communications,
Inc.). For the purposes of this definition “Person” shall mean any natural or
legal person, trust or governmental entity or any other entity, and “Control”
shall mean (i) the possession, directly or indirectly, of the power to direct or
influence the direction of the management or policies of a legal Person and/or
(ii) the holding of a majority of shares or voting rights, whether through
ownership or otherwise (and the term “Controlling” shall have a corresponding
meaning);

(b)
“Business Day” shall mean any day on which bank offices of commercial banks in
Stockholm (Sweden), London (England), New York (United States of America) and
Munich (Germany) are open for ordinary banking business;





--------------------------------------------------------------------------------




(c)
“Disclosed” shall mean (i) apparent from this Agreement, the Annexes hereof
and/or, as of the day prior to the Signing Date, publicly accessible registers
for intellectual property rights and/or trade- or commercial registers (or any
similar register in the relevant jurisdiction) and/or (ii) disclosed in the Due
Diligence Materials in each case in such a way that the relevant facts or
circumstances and their potential impact and/or effect could be expected to be
readily identified from the face of the relevant document.

(d)
“Encumbrance” shall mean any mortgage, pledge, lien, assignment for security
purposes, option to acquire, right of pre-emption or any similar form of
security or encumbrance in favour of a third party and “Encumbered” shall have a
corresponding meaning;

(e)
“Facilities Agreement” shall mean the EUR 4,200,000,000.00 term and revolving
facilities agreement dated June 26, 2007 (as amended and restated on July 02,
2007) between P7S1 as original borrower and guarantor and certain banks acting
as mandated lead arrangers, facility agent, security agent and lenders;

(f)
“Indebtedness” means obligations in the nature of borrowings and/or indebtedness
(including all interest accrued but unpaid thereon prior to any withholding),
which have not been paid or repaid, including loans or loan stock, bonds, notes,
debentures, bank overdrafts, letter of credit, but excluding (i) any trade
payables or recharges or any letter of credit (or, in each case, any similar
instrument) vis-à-vis trade creditors and (ii) any P7S1 Receivables and/or P7S1
Payables and/or other measures contemplated under Section 5 below;

(g)
“Material Contract” shall mean any Material Content Agreement or Material
Distribution Agreement

(h)
“Nominated Entity” shall mean a member of the Purchaser Group which is, directly
or indirectly wholly-owned by the Purchaser Guarantor or, other than with
respect to Sections 4 and 5 below only, a Nordic Company nominated in writing by
the Purchaser at the latest 8 Business Days before the Closing Date;

(i)
“P7S1 Group” means (individually and collectively) P7S1 and its Affiliated
Enterprises from time to time (but excluding the Target Companies);

(j)
“Prejudicially Act“ shall mean any act or omission which is reasonably likely
to: (x) invalidate or otherwise adversely affect the insurance cover of any
member of the Purchaser Group; or (y) involve the disclosure of legally
privileged material or information such that the disclosure would, at the
relevant point in time, constitute a waiver or foreclosure of the relevant legal
privilege, it being understood that the Purchaser shall undertake reasonable
efforts to find solutions to enable a disclosure without affecting the relevant
legal privilege;

(k)
“Properties” shall mean the real estate assets comprising the Owned Real Estate
and the real estate assets leased under the Lease Agreements and “Property”
shall mean any one of them;

(l)
“Purchaser Group” shall mean (individually and collectively) the Purchaser
Guarantor and its Affiliated Enterprises from time to time (including the
Purchaser and, from Closing, the Nordic Companies);

(m)
“Specified Entity” shall mean a limited company or an entity meeting that
description in the jurisdiction of its establishment to be nominated by the
Purchaser to the Sellers at least eight (8) Business Days before the IC
Settlement Date provided that it shall not be established in any of Finland,
Norway, Sweden or Denmark but subject to that proviso which is established in
any jurisdiction which is a member state of the European Union or any
jurisdiction which has a comprehensive double tax treaty based on the OECD model
tax convention with any of Finland, Norway, Sweden and/or Denmark. Should the
Purchaser fail to nominate an entity in accordance with the above, the Specified
Entity should be an English private limited company;

(n)
“Subsidiary” shall mean subsidiary within the meaning of Chapter 1, Section 11
of the Swedish Companies Act (Aktiebolagslage) (2005:551), including, for the
avoidance of doubt, entities which are held by a parent company which is not a
Swedish limited liability company;

(o)
“Tax“ or "Taxation” shall mean all income taxes, corporation taxes, capital gain
taxes, transfer taxes, duties, sales taxes, value added taxes, withholding taxes
and any other taxes (including social security fees and/or contributions)
wherever imposed which may be payable to or imposed by any Tax Authority
together with any interest, penalties or additions thereto;

(p)
“Tax Authority” shall have the meaning given in the Tax Covenant;

(q)
“Tax Benefit” shall have the meaning given in the Tax Covenant;





--------------------------------------------------------------------------------




(r)
“Tax Claim” shall mean a claim by the Purchaser under Section 2 (Tax Covenant)
of the Tax Covenant or in respect of the Statements set out in Section 12.13 of
this Agreement;

(s)
“Tax Covenant” shall mean the Tax Covenant in the form (or substantially in the
form) set out in Annex 2.2(s) hereto.



3.    SALE AND PURCHASE OF THE SOLD SHARES


3.1    Sale and Purchase of the Sold Shares
Subject to the terms of this Agreement, the Sellers hereby agree to sell the
Sold Shares as set forth in Sections 1.1 through 1.5 to the Purchaser free from
Encumbrances as of the Closing Date and the Purchaser agrees to purchase the
Sold Shares from the Sellers. The transfer of Sold Shares shall occur on Closing
as set forth and further specified in Section 10.2.
3.2    Rights Ancillary to the Sold Shares
The sale of the Sold Shares shall include all rights and obligations pertaining
to the Sold Shares, including all rights to any dividends not yet distributed on
the Locked-box Date, irrespective of the financial year to which such dividend
relates, and any dividends declared, paid or made after the Locked-box Date
except for any dividends explicitly set forth in Section 7.1 below.
3.3    Payment modalities
(a)
Unless stated otherwise in this Agreement, all amounts owed to the Sellers or
any Designated Entity under or in connection with this Agreement shall be paid
free of costs and charges in immediately available euro-denominated funds by
wire transfer with value on the relevant due date to the following account of
P7S1 (the “Sellers' Account”):

Account no:    2717 611
Bank:        Hypovereinsbank München, Germany
IBAN:        DE80 7002 0270 0002 7176 11
BIC:         HYVEDEMMXXX


(b)
Each Seller hereby irrevocably agrees that all payments owed by the Purchaser
and/or the Purchaser Guarantor to any of the Sellers and/or any Designated
Entity (as defined below) or any of them under this Agreement shall be paid to
the Sellers' Account, in each case with debt discharging effect for the
Purchaser and/or the Purchaser Guarantor against the Sellers as a payment to a
third party and, following receipt of any such payment into the Sellers'
Account, neither the Purchaser nor the Purchaser Guarantor shall be concerned to
see the application of any such payment.

(c)
Any payment made by any of the Sellers or P7S1 to the Purchaser or the Purchaser
Guarantor under this Agreement shall, so far as possible, be deemed for Tax
purposes to be a reduction in the Total Purchase Price and the parties agree to
treat the payment as such, to the extent possible, for Tax purposes (for
example, when filing Tax returns).

(d)
All amounts owed to the Purchaser under or in connection with this Agreement
shall be paid free of costs and charges and without set off in immediately
available euro denominated funds by wire transfer to such account as the
Purchaser may nominate in writing to the Sellers for this purpose from time to
time within twenty (20) Business Days after the relevant amount owed to the
Purchaser having been agreed or determined in accordance with Section 22.2.

(e)
All payments made by the Sellers under this Agreement shall be paid without any
deduction or withholding unless a deduction or withholding is required by law.
If a deduction or withholding is required by law, the Sellers shall pay such
additional amount as is required to ensure that the net amount received by the
Purchaser will equal the amount which the Purchaser (or any other member of the
Purchaser Group) otherwise would have received had no such deduction or
withholding been required to be made. To the extent that any additional amount
paid under this Section 3.3(e) results in the payee obtaining a Relief (as
defined in the Tax Covenant), the payee shall pay to the Sellers, within three
Business Days of obtaining the benefit of the Relief, an amount equal to the
value of the Relief obtained.

(f)
If the Purchaser is subject to Tax in respect of any payment made by the Sellers
to the Purchaser under or pursuant to this Agreement, and such Tax could not
have been and cannot be avoided or reduced by the Purchaser and/or, from
Closing, any Nordic Company (having used or using reasonable efforts), the
amount payable shall be increased by such amount as will ensure that after
reduction by the Tax in question, the Purchaser shall retain an amount equal to
the amount it otherwise would have retained had no such Tax arisen.





--------------------------------------------------------------------------------




(g)
To the extent that any increased payment is due pursuant to Section 3.3(f) and
the Purchaser or any other member of the Purchaser Group has a Tax Benefit as a
result of the Tax or the circumstance that triggered the Tax in respect of which
the increased payment is due:

(i)
the liability of the Sellers to make an increased payment pursuant to
Section 3.3(f) shall be reduced by the full amount of any Tax Benefit which, at
the point in time when the increased payment would fall due, has been realised
in cash, or by way of a set-off or a reduction of a Tax otherwise payable; and

(ii)
to the extent that the Tax Benefit has not been realised in cash, or by way of a
set-off or a reduction of a Tax otherwise payable when the increased payment
would fall due, an amount equal to the net present value of the Tax Benefit
(discounted at an interest rate of 5 per cent. per annum) shall reduce Sellers'
liability to make an increased payment.



4.    TRANSFER OF SWE EXECUTIVES SERVICES AND OTHER AGREEMENTS


4.1    SWE Executives Services Agreements and Filial Agreements
The executives of the SWE Companies listed in Annex 4.1-1 (the “SWE Executives”)
are currently employed by, and/or have entered into service agreements with,
Seller 1 (Sweden Filial) on the basis of the agreements listed in Annex 4.1-2
(the “SWE Executives Services Agreements”). Seller 1 has certain liabilities
towards or related to the SWE Executives as listed in Annex 4.1-3 (the “SWE
Executives Liabilities. Seller 1 is currently party to certain agreements
relating to the activities and/or function of the SWE Executives as listed in
Annex 4.1-4 (the “SWE Executives Filial Agreements).
4.2    Transfer of SWE Executives
On Closing, Seller 1 and the Purchaser or a Nominated Entity shall enter into an
agreement regarding the transfer to, and assumption by, the Purchaser or a
Nominated Entity of the SWE Executives Services Agreements, the SWE Executives
Liabilities and the SWE Executives Filial Agreements, in each case with debt
discharging effect for Seller 1 from and with effect from the Closing Date, in
the form as set forth in Annex 4.2 (the “SWE Executives Transfer Agreement”).


5.    SETTLEMENT OF CERTAIN RECEIVABLES AND PAYABLES
5.1    IC Loan Agreements; Cash Pool Agreements
(a)
Certain companies of the P7S1 Group and certain Nordic Companies are parties to
the inter-company loan agreements listed in Annex 5.1(a)-1 (the “Existing IC
Loan Agreements”). The payables and receivables between the respective companies
of the P7S1 Group on the one hand and the Nordic Companies on the other hand
(including interest) under the Existing IC Loan Agreements as of the Locked-box
Date and as of November 30, 2012 are set out in Annex 5.1(a)-2.

(b)
Certain Nordic Companies as cash pool members and P7S1 as cash pool leader are
parties to the cash pool agreements listed in Annex 5.1(b)-1 (the “Cash Pool
Agreements”). The payables and receivables between P7S1 on the one hand and the
Nordic Companies on the other hand (including interest) under the Cash Pool
Agreements as of the Locked-box Date and as of November 30, 2012 are set out in
Annex 5.1(b)-2.

(c)
In the time period until the IC Settlement Date (as defined below), the
companies of the P7S1 Group and the Nordic Companies may draw further funds or
repay any payables (including interest) under the Existing IC Loan Agreements
and/or the Cash Pool Agreements and/or enter into further inter-company loan
agreements at terms and conditions according to past practice (such additional
intercompany loan agreements, the “Additional IC Loan Agreements”, the
Additional IC Loan Agreements and the Existing IC Loan Agreements together the
“IC Loan Agreements”).

(d)
All receivables of the companies of the P7S1 Group against the Nordic Companies
under the IC Loan Agreements and/or the Cash Pool Agreements and/or the Group
Contribution Receivable (but excluding the Finnish Loan Receivable) outstanding
from time to time (including accrued interest; in relation to interest accrued
until the Closing Date, excluding such Closing Date) shall be referred to as the
“P7S1 Receivables." All payables of the companies of the P7S1 Group against the
Nordic Companies under the IC Loan Agreements and/or the Cash Pool Agreements
outstanding from time to time (including accrued interest; in relation to
interest accrued until the Closing Date, excluding such Closing Date) shall be
referred to as the “P7S1 Payables”).

(e)
Prior to the Completion Date, P7S1 shall procure that all conditional
shareholders' contributions owed by any of the SWE Companies to any member of
the P7S1 Group, if any, are converted to unconditional contributions prior to
closing.





--------------------------------------------------------------------------------




(f)
P7S1 shall procure that, prior to the IC Settlement Date (as defined below), the
P7S1 Receivable due to P7S1 from SBS TV Oy in the nominal amount (including
accrued interest) of EUR 21,126,050.99 as of the Locked-box Date be contributed
in its then current amount (including accrued interest) to the unrestricted
equity of SBS TV Oy prior to the IC Settlement Date (as defined below) (the
amount so contributed the “Finnish Loan Loan Receivable).

5.2    Assignment of P7S1 Receivables; Assumption of P7S1 Payables by FinCo
(a)
In order to simplify both the settle-up mechanism pursuant to this Section 5 and
the future financing activities within the Target Group, the Parties agree to
the following.

(b)
Prior to or on the IC Settlement Date, P7S1 shall set up a Specified Entity as a
finance company (the “FinCo”) and P7S1 shall hold, directly or indirectly, all
shares in FinCo (the “FinCo Shares”) as of the Closing Date. P7S1 shall procure,
if so needed, that it or another adequate company of the P7S1 Group shall issue
a letter of support which shall be dealt with as a LoS to be released on the
Closing Date as set forth in more detail in Section 7.3 below.

(c)
Prior to or on the IC Settlement Date, P7S1 shall procure that the P7S1
Receivables are sold and assigned to FinCo, either by way of direct sale and
assignment by the relevant companies of the P7S1 Group (as creditor) or by any
designated entity of the P7S1 Group (the “Designated Entity”) (following an
intra-group assignment to such Designated Entity), in each case against an
agreement to pay by FinCo to such relevant company of the P7S1 Group and/or such
Designated Entity a purchase price equal to the total amount of such P7S1
Receivables as of the relevant date.

Such purchase price shall not be paid in cash, but constitute a receivable of
the relevant company of the P7S1 Group or the Designated Entity due from FinCo
bearing the same interest rate as the underlying P7S1 Receivable, which purchase
price receivable (including interest), as between the relevant company of the
P7S1 Group or the Designated Entity and FinCo, shall then constitute a P7S1
Receivable. For the avoidance of doubt, the receivables assigned to FinCo
pursuant to the above will, following such assignment, be receivables of FinCo
as a Target Company to other Target Companies and will no longer constitute P7S1
Receivables.
(d)
Prior to or on the IC Settlement Date, P7S1 shall procure that FinCo shall
assume, with debt discharging effect for the relevant P7S1 Group entity (as
debtor) (either by way of a direct assumption from the relevant P7S1 Group
entity or from any Designated Entity following an intra-group assumption by such
Designated Entity), the P7S1 Payables against an agreement to pay by such
relevant company of the P7S1 Group and/or such Designated Entity to FinCo of a
consideration equal to the total amount of such P7S1 Payables as of the relevant
date. P7S1 shall procure that the relevant Nordic Companies as creditors consent
to such assumption of the P7S1 Payables and discharge the relevant P7S1 Group
entities.

Such purchase price shall not be paid in cash, but constitute a payable of the
relevant company of the P7S1 Group or the Designated Entity against FinCo
bearing the same interest rate as the underlying P7S1 Payable, which payable
(including interest), as between the relevant company of the P7S1 Group or the
Designated Entity and FinCo, shall then constitute a P7S1 Payable. For the
avoidance of doubt, the payables assumed by FinCo pursuant to the above will,
following such assumption, be payables of FinCo as a Target Company to other
Target Companies and will no longer constitute P7S1 Payables.
(e)
P7S1 covenants that it shall procure that FinCo shall be incorporated as a newly
incorporated Specified Entity and that FinCo shall not enter into any
transactions or assume any liabilities or obligations save as specifically
contemplated by this Agreement.

(f)
Furthermore, P7S1 or another entity of the P7S1 Group may, in its discretion,
issue letters of support to the debtors of P7S1 Receivables which shall be dealt
with as a LoS to be released on the Closing Date as set forth in more detail in
Section 7.3 below

5.3    Assignment of P7S1 Receivables; Assumption of P7S1 Payables; Set-off
(a)
On Closing, P7S1 shall procure that the P7S1 Receivables are sold and assigned
to the Purchaser or a Nominated Entity, subject to the occurrence of the
transfer in rem of all Sold Shares to Purchaser, either by way of direct sale
and assignment by the relevant companies of the P7S1 Group (as creditor) or by
any designated entity of the P7S1 Group (the “Designated Entity”) (following an
intra-group assignment to such Designated Entity), in each case against payment
by the Purchaser to such relevant company of the P7S1 Group and/or such
Designated Entity of a purchase price equal to the total amount of such P7S1
Receivables as of the Closing Date (the “Receivables Consideration”) to be paid
and discharged pursuant to Sections 5.3(c) and 5.5 below. The Purchaser shall
(or shall procure that the Nominated Entity shall) accept such sale and
assignment of the P7S1 Receivables on Closing.





--------------------------------------------------------------------------------




(b)
On Closing and subject to the occurrence of the transfer in rem of all Sold
Shares to Purchaser, the Purchaser or a Nominated Entity shall assume, with debt
discharging effect for the relevant P7S1 Group entity (as debtor) (either by way
of a direct assumption from the relevant P7S1 Group entity or from any
Designated Entity following an intra-group assumption by such Designated
Entity), the P7S1 Payables against payment by such relevant company of the P7S1
Group and/or such Designated Entity to the Purchaser of a consideration equal to
the total amount of such P7S1 Payables as of the Closing Date (the “Payables
Consideration”) to be paid and discharged pursuant to Sections 5.3(c) and 5
below. Sellers shall procure that FinCo as creditor consents on or prior to the
Closing Date to such assumption of the P7S1 Payables.

(c)
On Closing, the Purchaser and the Sellers shall set-off the Receivables
Consideration with the Payables Consideration and the amount of the remaining
balance shall

(i)
be added to the Purchase Price payable by the Purchaser to the Sellers on
Closing in the event that the Receivables Consideration exceeds the Payables
Consideration (the “Receivables Excess Amount”); or

(ii)
be deducted from the Purchase Price payable by the Purchaser to the Sellers on
Closing in the event that the Payables Consideration exceeds the Receivables
Consideration (the “Payables Excess Amount”);

in either case as set forth in Section 6 (Purchase Price) below.
5.4    IC Settlement Notice; Implementation
(a)
The Sellers shall procure that at the latest on the end of the 3rd (third)
Business Day following the date on which the Closing Condition set forth in
Section 9.1 is satisfied (the “IC Settlement Date”), (i) the Cash Pool
Agreements are terminated and (ii) there will be no further draw-downs or
repayments under the IC Loan Agreements and/or the Cash Pool Agreements between
such IC Settlement Date and the Closing Date.

(b)
Within 2 (two) Business Days following the IC Settlement Date, P7S1 shall
deliver to the Purchaser a written notice (the “IC Settlement Notice”) stating
(i) the amounts of the P7S1 Receivables and of the P7S1 Payables (x) as of the
Locked-box Date, (y) as of the IC Settlement Date and (z) as of the Agreed
Closing Date, (ii) the Receivables Excess Amount or the Payables Excess Amount,
as the case may be, as of the Locked-box Date, the IC Settlement Date and on the
Agreed Closing Date, (iii) the Total Purchase Price payable by the Purchaser and
(iv) the Designated Entity. The IC Settlement Notice may not contain any trade
receivables or trade payables incurred or any P7S1 Receivables and/or P7S1
Payables (or parts thereof) in existence as of the Locked-box Date which were
not contained in Annex 5.1(a)-2 and/or Annex 5.1(b)-2. For the avoidance of
doubt, all amounts denominated in currencies other than Euros shall be converted
into Euros as per the IC Settlement Date pursuant to the provisions of Sec. 21.7
below.

(c)
In the Pre-Closing Period, the Sellers shall notify the Purchaser in writing of
the amount of funds lent under the IC Loan Agreements and/or the Cash Pool
Agreements as of the end of each calendar month in the Pre-Closing Period. The
Purchaser and the Sellers and their legal advisers shall work together in order
to prepare in a timely manner the documentation regarding the transfer of the
P7S1 Receivables and the assumption of P7S1 Payables on the Closing Date.

(d)
The Sellers shall, for purposes of Purchaser's funding requirements at Closing
only, ensure that the Receivables Excess Amount will not exceed an amount of
EUR 30,000,000.00 (in words: thirty million euros) (such amount to be calculated
excluding the effects from the contribution of the Finnish Loan Receivable
and/or the exchange of the Group Contribution Receivable), it being understood
that P7S1 shall at all times be entitled to effect a reduction of this amount
through the incurrence of any additional P7S1 Payables.

5.5    Treatment of Potential Misstatements
(a)
The P7S1 Receivables and the P7S1 Payables will be transferred to, and assumed
by, the Purchaser or the Nominated Entity in their actual amount as of the
Closing Date (irrespective of whether the amounts indicated in the IC Settlement
Notice are, or are not, correct).

(b)
In the event that balances at the Locked-box Date set out in Annex 5.1(a)-2 and
Annex 5.1(b)-2 are incorrect (irrespective of whether the error(s) relate to
incorrect amounts of, or omitted, P7S1 Receivables or P7S1 Payables), the
Parties agree to reallocate the Total Purchase Price between the Purchase Price
on the one hand and the Receivables Excess Amount or the Payables Excess Amount
on the other hand such that these amounts reflect the positions they would have
been had (i) the IC Settlement Notice and (ii) Annex 5.1(a)-2 and Annex 5.1(b)-2
as of the Locked-box Date, been correct in relation to all P7S1 Receivables and
all P7S1 Payables as of the Closing Date and accordingly there shall be no
increase or





--------------------------------------------------------------------------------




decrease in the Total Purchase Price, except with respect to any interest
accruing since the Locked-box Date on the relevant amounts as described below.
(c)
In the event that the balances set forth in the IC Settlement Notice are
incorrect with respect to any P7S1 Receivables or P7S1 Payables (or parts
thereof) incurring after the Locked-box Date (irrespective of whether the
error(s) relate to incorrect amounts of, or omitted, P7S1 Receivables or P7S1
Payables), the Parties agree that such amounts shall be settled in the ordinary
course of business as they become known.

(d)
The below examples shall illustrate the mechanics of the relevant corrections to
be made pursuant to Section 5.5(a) through (c) above with respect to the
understated or omitted P7S1 Receivable or Payable (as the case may be). These
examples shall be applied mutatis mutandis to any other errors (including
overstatements and non-existing, but including items) and shall not be construed
as being exhaustive.

(e)
In the event that the amount of a P7S1 Receivable has been understated or
omitted in Annex 5.1(a)-2 or Annex 5.1(b)-2 as of the Locked-box Date then the
allocation of the Total Purchase Price shall be adjusted such that (i) the
Purchase Price shall be reduced by the understatement or omission (including any
interest thereon) as of the Locked-box Date and (ii) the Receivables Excess
amount shall be increased (or the Payables Excess Amount shall be reduced) by
the same amount accordingly. If the relevant understated or omitted P7S1
Receivable was interest-bearing, then, in addition, the Receivables Excess
Amount shall be increased (or the Payables Excess Amount reduced) by the
interest accrued on the relevant amount of the understatement or omission as
from the Locked-box Date until (but excluding) the Closing Date and such
difference amount shall be paid by the Purchaser or the Nominated Entity to
P7S1. Furthermore, in the event of an omission, the Parties shall procure that
the relevant P7S1 Receivable will be assigned to the Purchaser or the Nominated
Entity for nil consideration without delay.

(f)
In the event that a P7S1 Payable came into in existence after the Locked-box
Date, but has been omitted from or understated in the IC Settlement Notice, then
such omitted or understated P7S1 Payable shall be repaid to the relevant Target
Company by the relevant company of the P7S1 Group as soon as the relevant
omission has been detected.

(g)
In the event that a P7S1 Receivable came into in existence after the Locked-box
Date, but has been omitted from or understated in the IC Settlement Notice, then
such omitted P7S1 Receivable shall be repaid by the relevant Target Company to
the relevant company of the P7S1 Group as soon as the relevant omission has been
detected.

(h)
In any case, any potential errors in relation to the P7S1 Receivables or P7S1
Payables shall no longer be rectified and all respective claims of the Parties,
the Target Companies, the Nominated Entity and any company of the P7S1 Group
shall be excluded to the fullest extent on August 31, 2014.

5.6    Unwind
(a)
In the period commencing immediately after the Signing Date and ending on the
Closing Date, subject to the succeeding provisions of this Section 5.6(a), the
Sellers shall use reasonable efforts to procure that the P7S1 Receivables and
the P7S1 Payables are eliminated, for example by way of repayment, set-off,
release, assignment, transfer or contribution. The Sellers shall have no
obligation to procure the elimination of any of the P7S1 Receivables and/or the
P7S1 Payables under this Section 5.6 to the extent that doing so:

(i)
is contrary to law (or is reasonably likely to be contrary to law);

(ii)
gives rise (or is reasonably likely to give rise) to a Material Tax Liability
for a member of the P7S1 Group and/or any of the Nordic Companies and/or might
give rise to a Tax Claim; and/or

(iii)
requires a member of the P7S1 Group and/or any of the Nordic Companies to
undertake a restructuring or reorganisation of its equity capital (for example,
a capital reduction),

and for the purposes of this Section 5.6(a), a matter shall be treated as being
"reasonably likely" if the Sellers have obtained a written opinion from a
leading law firm (in case of paragraph (i)) or leading tax lawyers or
accountants (in the case of paragraph (ii)) to that effect.
(b)
Between the Signing Date and the Closing Date, the Sellers undertake to make
reasonable enquiries of the chief financial officers of Nordic Companies to
determine whether a Post-Signing Notification is capable of being made and to
make a Post-Signing Notification (where appropriate).





--------------------------------------------------------------------------------




(c)
After the Closing Date, the Sellers shall provide the Purchaser and/or any other
member of the Purchaser Group with such factual information and assistance as
the Purchaser or other member of the Purchaser Group may reasonably request in
order to eliminate any remaining P7S1 Receivables and/or P7S1 Payables which are
sold or assigned to the Purchaser or a Nominated Entity pursuant to Section 5.3.

For the purposes of this Section 5.6 “Material Tax Liability” shall mean an
individual liability to Tax or series of liabilities to Tax (potentially arising
from a series of matters the Sellers would otherwise be obliged to carry out to
eliminate P7S1 Receivables and/or P7S1 Payables) which exceeds EUR 500,000.00
(in words: five hundred thousand euros) and “Post-Signing Notification” shall
have the meaning given in Section 12.13(c)a.


6.    PURCHASE PRICE
The purchase price to be paid by the Purchaser to the Sellers under this
Agreement shall correspond to the total amount of:
(a)
an amount equal to (i) EUR 1,341,900,000.00 (in words: one billion three hundred
forty-one million nine hundred thousand euros) as consideration for the Sold
Shares (the “Base Purchase Price”) plus (ii) 4% (in words: four percent)
interest per annum on the Base Purchase Price from (including) October 01, 2012
until (but not including) the day of the actual receipt of the Total Purchase
Price by the Sellers, minus (iii) the amount of the Group Contribution
Receivable (as defined below), plus (iv) the amount of the Finish Loan
Receivable (the sum of the amounts under (i) through (iv) together the “Purchase
Price”),

(b)
plus the Receivables Excess Amount, or minus the Payables Excess Amount, as the
case may be.

(the sum or balance, as the case may be, of (a) and (b) together the “Total
Purchase Price”),
and the Purchase Price shall be allocated between the Sold Shares in such way as
the Parties shall reasonably agree prior to Closing based on a proposal to be
made by the Purchaser.


7.    CERTAIN OBLIGATIONS
7.1    Locked Box - No Leakage Undertaking
The Sellers undertake and covenant to pay to the Purchaser (or, at the
Purchaser's direction, a member of the Target Group), by way of reduction of the
Total Purchase Price, an amount equal to the Value of Leakage (each as defined
below), in the currency or currencies (as the case may be) of such Leakage, from
(but excluding) the Locked-box Date until Closing (the “Locked-box Period”)
other than as provided for in Sections 5 or 8 or set out in Annex 7.1 (together
the “Permitted Payments”).
“Leakage” shall mean any of the following:
(a)
any distribution or dividend declared, made or paid by, or return of capital
(whether by reduction of capital or redemption or purchase of shares or
otherwise) from, any Target Company or any other payment by any Target Company
in respect of any of its share capital, or other securities, in each case other
than to another Target Company and in each case to the extent received by a
Seller or member of the P7S1 Group; or

(b)
any finder's fees, brokerages or other commissions and any advisers' fees
(including advisers' costs or expenses) that any Target Company has paid,
incurred or is liable for in connection with the Transaction (including the
stapled financing proposed by Sellers and/or P7S1) or costs or expenses incurred
by P7S1 or the Sellers and recharged to the Target Companies; or

(c)
any waiver by any Target Company of all or any part of any debt or liability
owed to it by any Seller or any other member of the P7S1 Group; or

(d)
any payments made or financial benefits or other value granted by any Target
Company to any Seller or other member of the P7S1 Group or any assets
transferred to, or liabilities assumed, indemnified or incurred for the benefit
of, any Seller or any other member of the P7S1 Group other than (i) as permitted
under this Agreement, including under the Terminating Intra-Group Agreements
and/or the Continuing Intra-Group Agreements (and, where there is any
discretionary element with respect to payments, only payments consistent with
past practice) and/or (ii) made or granted under any content or licensing
agreement between any Target Group company and any member of the P7S1 Group
which is entered into on terms which are on an arm's length basis in the
ordinary course of business consistent with past practice; or





--------------------------------------------------------------------------------




(e)
any gratuitous or discretionary payment or any sale bonuses, in each case in
connection with the sale of the Sold Shares or any of them by any Target Company
or Tax in respect thereof incurred by a Target Company; or

(f)
any agreement to do any of the matters or things referred to in any of
paragraphs (a) to (e) above.

Notwithstanding anything to the contrary in this Agreement, TV Sweden Holding
might exchange group contributions with Seller 1 against a corresponding
receivable of Seller 1 against TV Sweden Holding (the amount of such group
contributions exchanged the “Group Contribution Receivable”).
“Value”of any Leakage shall mean the aggregate of the relevant payments made or
payable, the amount of debts or liabilities waived or to be waived, the amount
of liabilities assumed or incurred or indemnified, or the fair market value of
assets transferred (less any cash and the fair market value of any other
consideration received), inclusive of any Tax incurred but after deducting the
value of any Tax benefit accruing to any Target Company, in each case by any
Target Company that comprises the Leakage.
7.2    Conduct of Business
The Sellers shall procure that each Nordic Company shall comply, unless
prohibited by law, in each case during the period from the Signing Date until
the Closing Date (the “Pre-Closing Period”) with each of the following
undertakings (the “Conduct of Business Undertakings”):
(a)
to conduct their businesses in the ordinary course and in all material respects
consistent with applicable laws, regulations and administrative requirements and
past practice, to use reasonable best efforts to maintain all material
authorizations and licenses necessary for the conduct of their respective
businesses, to use all reasonable efforts to preserve intact their business
organizations and to use reasonable efforts to renew any expiring Material
Distribution Agreements or Material Content Agreements in the ordinary course of
business consistent with past practice;

(b)
not to enter into or amend any loans granted to or made by a Target Company to
the Sellers (or any of them) or any other company of the P7S1 Group (other than
with respect to the draw-down of existing and/or additional loans, or the
repayment of loans permitted under Section 5 above);

(c)
not to enter into or amend any transfers, contracts, licenses, leases, sales or
supplies resulting in any payments, transfers or benefits made or granted or to
be made or granted by a Target Company to the Sellers (or either of them) or any
other company of the P7S1 Group other than on an arm's length basis in the
ordinary course of business consistent with past practice;

(d)
not to pass any resolutions of its shareholders or any class of its shareholders
outside the ordinary course of business or enter into any dissolution,
de-registration or winding up proceedings;

(e)
not to form any Subsidiary or acquire any interest in shares or other securities
in any entity or form, participate in or terminate any participation in, any
partnership or joint venture, except for measures in connection with the
Aggregate Media Funds in Sweden consistent with past practice;

(f)
not to amend, vary, terminate or enter into a Material Contract other than in
accordance with Section 7.2(a) above;

(g)
not to appoint or (other than for important cause or ill-health) remove any
managing director of any Nordic Company;

(h)
not to employ or engage any person who once employed would be a Key Employee or
(other than for important cause or ill-health) dismiss (or give notice of
dismissal to) any such person or any Key Employee (except where the engagement
or dismissal process commenced before the Signing Date and relevant details have
been Disclosed), or otherwise materially amend or vary the terms of employment
of any such person or any Key Employee;

(i)
not to make material alterations to the standard terms and conditions of
employment (including remuneration and benefits) of any of its directors,
officers or employees other than (i) salary increases not exceeding 3% (in
words: three percent) in average over the entire Target Group provided that such
increases are, on an overall basis, consistent with past practice and (ii)
alterations in accordance with the applicable collective labor agreements or
other legal provisions or legal requirements;

(j)
not to provide a gratuitous payment or benefit to any director, officer or
employee of a Nordic Company other than in accordance with past practice;





--------------------------------------------------------------------------------




(k)
not to enter into any agreement or materially modify any subsisting agreement
that relates to any works council or other information or consultation forum or
is with a trade union or similar body resulting, in each case, in a material
financial impact for the relevant Nordic Company;

(l)
not to establish, participate in or contribute to any pension or employee
benefit scheme which is not in existence as of the Signing Date or materially
amend or discontinue any such schemes;

(m)
not to materially modify the terms on which it owns, holds or is entitled to use
any of the Properties;

(n)
not to make any loans (excluding any advances and/or extensions regarding trade
payables) to, any entity or person other than the Target Companies exceeding
EUR 500,000.00 (in words: five hundred thousand euros) in the individual case or
EUR 2,000,000.00 (in words: two million euros) in aggregate;

(o)
not to (i) incur any (x) further Indebtedness for borrowed money whether under
new or existing facilities (including further bank fees, further charges and
further prepayment penalties in each case in relation to such incurrence) or (y)
finance lease and/or hire purchase agreements (other than in a manner, and
materially to the same extent, consistent with past practice), in excess of
EUR 500,000.00 (in words: five hundred thousand euros) in the individual case or
EUR 2,000,000.00 (in words: two million euros) in aggregate, (ii) enter into
hedging transactions other than in a manner consistent with past practice,
and/or (iii) enter into factoring agreements and/or financial swap agreements;

(p)
not to materially amend, vary, terminate or breach any existing financing
agreements for borrowed money in excess of EUR 250,000.00 (in words: two hundred
fifty thousand euros) in the individual case (excluding, for the avoidance of
doubt, termination of the IC Loan Agreements and the Cash Pool Agreements or the
draw-down of existing and/or additional loans or the repayment of loans
permitted under Section 5 above) or repay any borrowed monies in advance of the
due date for repayment thereof;

(q)
not to provide any guarantees or indemnities in respect of obligations or
liabilities of (i) the Sellers or any other company of the P7S1 Group or (ii)
any other person other than the Target Companies;

(r)
except where required by law, regulation or accounting principles as applicable
from time to time, not to change the accounting reference date of any Nordic
Company or accounting or tax policies adopted or applied by any Nordic Company;

(s)
not to adopt any change in the articles of association or by-laws (or other
organizational or constitutional documents) of any Nordic Company;

(t)
not to declare, pay or make any dividend or other distribution (other than to
another Nordic Company);

(u)
not to create, allot, issue, acquire, repay, redeem, reduce or repurchase any
share or loan capital (or grant any option for or right of pre-emption in
respect of any of the same) in any of the Target Companies other than (i) the
issuance of shares in the course of a capital increase of a Target Company to
the extent the shares are allotted/issued to a Target Company or (ii) the
issuance of shares in connection with a merger or reorganization of companies
within the Target Group;

(v)
not to enter into any re-organization scheme or similar arrangement with
creditors;

(w)
not to merge or consolidate with any other person or undertake any other
re-organization, whether internal or with any other person other than within the
Target Group;

(x)
not to acquire (i) any asset or group of related assets pursuant to a single
transaction or a series of related transactions for a total consideration
exceeding EUR 500,000.00 (in words: five hundred thousand euros) in the
individual case other than in the ordinary course of business or (ii) business
from any person other than Nordic Companies for a consideration exceeding
EUR 500,000.00 (in words: five hundred thousand euros) in the individual case,
except pursuant to:

a.
contracts or commitments existing on the date hereof for the acquisition of
content rights; or

b.
any other Disclosed contracts or commitments existing on the date hereof; or

(y)
not to dispose of any assets or group of assets (other than inventories in the
ordinary course of business) with a book value exceeding EUR 500,000.00 (in
words: five hundred thousand euros) in the individual case to any person other
than the Nordic Companies except pursuant to Disclosed contracts or commitments
existing on the date hereof;





--------------------------------------------------------------------------------




(z)
not to commit any of their assets exceeding a book value of EUR 500,000.00 (in
words: five hundred thousand euros) in the individual case to be subjected to
any Encumbrance of any kind, except for those arising by operation of law or in
the ordinary course of business;

(aa)
not to commence any dispute or litigation or arbitration proceedings or
compromise, settle any action, dispute or litigation or arbitration proceedings
with a claim value in excess of EUR 1,000,000.00 (in words: one million euros)
in the individual case;

(bb)
not to make any capital expenditure for fixed assets exceeding an amount of
EUR 1,000,000.00 (in words: one million euros) in the individual case or EUR
3,000,000.00 (in words: three million euros) in aggregate or make any commitment
thereto;

(cc)
to maintain the insurance coverage for the Nordic Companies on a substantially
similar basis as in existence on the Signing Date;

(dd)
not to agree or commit to do any of the foregoing,

except in each case, where such measures (i) as set forth in lit. (f) and/or (x)
above are taken in connection with the execution, amendment and/or renewal of
content, programming and/or distribution agreements as set out in Annex 7.2-2,
(ii) are otherwise Disclosed in Annex 7.2-3, (iii) are specifically contemplated
in the budget of the Target Companies attached hereto as Annex 7.2-4 (the
“Target Budget”), (iv) are required by applicable law, regulation or a court
ruling, (v) are taken or made between companies of the Target Group, (vi)
constitute Permitted Payments (viii) are specifically contemplated by and/or
taken in accordance with this Agreement (including under Sections 5 or 8 hereof)
or (viii) are approved in writing by the Purchaser (such approval shall not be
unreasonably withheld or delayed and shall be deemed to be granted unless
rejected by the Purchaser in writing within 5 (five) Business Days following a
written notice to the Purchaser).
7.3    Replacement of Seller Security
With effect as of the Closing Date, the Purchaser shall assume all obligations
and liabilities under the guarantees listed in Annex 7.3 (Part 1) which a
company of the P7S1 Group and/or financing banks of the P7S1 Group has or have
issued to third parties in respect of the Target Business (collectively, the
“Seller Security”) as follows (and in each case conditional on Closing):
(a)
After the Signing Date, the Purchaser shall use its reasonable endeavors to
replace (to the extent the beneficiary of the relevant Seller Security consents
to such replacement) each Seller Security so that the relevant guarantor, the
Sellers and all other companies of the P7S1 Group are fully released from all
obligations and liabilities under all Seller Security as from the Closing Date.

(b)
If and to the extent that the replacement of the Seller Security in accordance
with paragraph (a) has not been effected on the Closing Date and furthermore
with respect to all letters of support listed in Annex 7.3 (Part 2) (the “LoS”),
the Purchaser hereby agrees to indemnify the relevant guarantor, the Sellers and
all other companies of the P7S1 Group against all liabilities, costs and
expenses arising after the Closing Date under or by reason of any Seller
Security and/or any LoS. In this event, and in relation to the Seller Security
only, the Purchaser shall provide the Sellers on the Closing Date with a
guarantee from a reputable international bank (having been approved by the
Sellers in writing) under which such bank provides a guarantee upon first demand
for the benefit of the relevant guarantor, the Sellers and all other companies
of the P7S1 Group with respect to the indemnification obligation of the
Purchaser under this paragraph (b), sentence 1 above. For the avoidance of
doubt, nothing contained in this Section 7.3(b) shall relieve the Purchaser from
its obligations to use its best endeavors to fully release the Seller Security
as set out in Section 7.3(a),

It is agreed that the P7S1 Group may enter into additional letters of support in
favor of Target Group Companies between the Signing Date and the Closing Date on
a basis consistent with the LoS. The Purchaser agrees that the provisions of
this Section 7.3 shall apply to such additional letters of support as if they
had been listed in Annex 7.3 (Part 2). All LoS shall terminate upon Closing and
the Purchaser shall be obliged to provide for alternative instruments in favor
of the relevant Target Companies as of Closing, provided that the obligations
arising under the alternative instrument shall be, in all material respects, the
same as those under the previous LoS.
P7S1 shall procure that the relevant guarantor from the P7S1 Group reasonably
cooperates and provides all such assistance as the Purchaser shall reasonably
require to enable the Purchaser to comply with its obligations under this
Section 7.3.
7.4    Termination of Intra-Group Agreements




--------------------------------------------------------------------------------




The Sellers shall ensure that the intra-group agreements listed in Annex 7.4-1
(the “Terminating Intra-Group Agreements”) are each terminated with effect as of
the Closing Date with no liability for the Target Companies either for past
matters or resulting from such termination. With respect to intra-group
agreements listed in Annex 7.4-2 (the “Continuing Intra-Group Agreements”), the
Parties agree that these agreements shall not be affected by the signing of
and/or consummation of the Transaction. For the avoidance of doubt, the
provisions of Section 8.2 and the respective treatment of the intra group
agreements referred to therein shall remain unaffected.
After the Closing Date, the Purchaser shall have the right to request the
immediate termination, with no liability for past matters or from such
termination or additional costs for the Target Companies, of any agreement
(other than the Continuing Intra-Group Agreements) still in force between the
Nordic Companies on the one hand and the entities of the P7S1 Group on the other
hand after the Closing Date. After the Closing Date, the Sellers or the relevant
companies of the P7S1 Group shall, provided such termination will have no
adverse effect of the Target Companies, have the right to terminate with three
(3) months prior notice, with no liability of the Target Companies for past
matters or arising from termination or additional costs, any agreement (other
than the Continuing Intra-Group Agreements) still in force between the Nordic
Companies on the one hand and the entities of the P7S1 Group on the other hand
after the Closing Date; any earlier right of termination and any obligation of
the Target Companies to pay for content provided between the Closing Date and
the date of the termination of the agreement as set forth in such agreements
shall remain unaffected.
The Purchaser acknowledges that between the Signing Date and the Completion
Date, further agreements may be entered into between the P7S1 Group and the
Nordic Companies. The Parties agree that provided such agreements are entered
into in accordance in accordance with the requirements of Section 7.2, such
agreements shall be treated as Continuing Intra-Group Agreements.
7.5    Appointment of Purchaser representatives and Powers of Attorney
The respective Seller shall cause the relevant SWE Companies and FIN Companies
to issue general powers of attorney, in the form set out in Annex 7.5 enabling
the persons appointed by Purchaser with effect as from the Closing Date to sign
for and on behalf of the relevant SWE Companies and FIN Companies until such new
signatories have been duly registered as directors, deputy directors or company
signatories as specified in Annex 7.5.
7.6    Notification of changes
To the extent that, after the date of this Agreement until the Closing Date, any
member of the Executive Board (Vorstand) of P7S1 or Dr Ralf Schremper becomes
aware of a matter or circumstance of which it actually knows (positive
knowledge) that it gives rise to a Purchaser Claim pursuant to Sections 7.1, 7.2
or 12 (other than Tax Claims in particular Section 12.13) the Sellers shall,
within a reasonable period of time after the relevant member of the P7S1
Executive Board or Dr Ralf Schremperhaving become so aware of the relevant
claim, give written notice of such matter or circumstance to the Purchaser, such
notice to contain reasonable details of any such matter or circumstance so as to
enable the Purchaser to make a reasonable assessment of such matter or
circumstance. Neither the Sellers nor P7S1 or any member of P7S1's Executive
Board and/or Dr Ralf Schremper shall be construed or deemed as having any
knowledge or awareness of any nature whatsoever whether actual, constructive,
implied, imputed or otherwise, other than their own actual and positive
knowledge. The Sellers shall instruct, as soon as reasonably possible after the
Signing Date, the Nordic Companies directly sold hereunder:
•
to notify P7S1's Executive Board in the time period from the Signing Date until
the Closing Date of any violations of Sections 7.1 and/or 7.2 of which they
become actually aware and have positive knowledge, such notice to contain
reasonable details of the relevant facts and circumstances in relation to such
violations; and

•
to instruct each other Key Company to notify P7S1 in the time period from the
Signing Date until the Closing Date of any violations of Sections 7.1 and/or 7.2
of which they become actually aware and have positive knowledge, such notice to
contain reasonable details of the relevant facts and circumstances in relation
to such violations.

7.7    Employee consultation process
The Sellers warrant that they and the Nordic Companies have complied, and
covenant that they and the Nordic Companies will comply until the Closing Date,
with their respective information and consultation obligations with respect to
the employees or employee representative bodies of the Sellers and/or the Nordic
Companies under or in connection with the Transaction under applicable law or
collective bargaining agreements, in each case relying on the information that
the Purchaser has provided to, or will provide to, the Sellers, in relation to
its relevant plans and intentions. In this regard, the relevant employee
representative of TV Norge AS and SBS Radio Norge AS will be called for a
consultation meeting on the Signing Date, such meeting to take place on the
Business Day following the Signing Date. Likewise, the Purchaser covenants that
it will comply until the Closing Date




--------------------------------------------------------------------------------




with its information and consultation obligations with respect to the employees
or employee representative bodies of the Purchaser and/or the Nordic Companies
under or in connection with the Transaction under applicable law or collective
bargaining agreements.


8.    CARVE-OUT
8.1    Sale and Transfer of Hungarian Assets
(a)
SBS UK currently holds certain assets relating to P7S1's Hungarian TV operations
(the “Hungarian Assets”).

(b)
Prior to the Closing Date, SBS UK will sell and transfer the Hungarian Assets to
other companies of the P7S1 Group for an aggregate purchase price of up to
GBP 9,000.00 (in words: nine thousand Great Britain Pounds) under sale and
purchase agreements substantially in the form attached hereto as Annex 8.1(b)
(the “Hungarian Assets SPAs”).

8.2    Transfer and/or Sublicense of Certain Agreements
(a)
Certain companies of the P7S1 Group are parties to the agreements contained in
Annex 8.2(a) which exclusively relate to the Target Business (together the
“Dislocated Contracts”). An assignment of each Dislocated Contract to a third
party requires the prior approval of the respective counterparty to such
Dislocated Contract. As soon as commercially practicable following the Signing
Date, the Purchaser and Seller 1 (or their Affiliated Enterprises nominated by
the respective Parties for this purpose) shall enter into negotiations with the
respective counterparties to the Dislocated Contracts and shall use reasonable
best efforts to effect, prior to the Closing Date, an assignment of Dislocated
Contracts to an appropriate company of the Target Group, in each case with debt
discharging effect for the relevant company of the P7S1 Group which is a party
to such Dislocated Contracts. Simultaneously with each assignment, the relevant
sublicense and/or recharge agreement between the respective company of the P7S1
Group and the respective Target Company shall be terminated without liability
for the Target Company resulting from such termination.

(b)
Seller 1 is, in addition to certain entities of the Target Group, a party to
certain agreements, including, without limitation, the agreements contained in
Annex 8.2(b), which exclusively or primarily relate to the Target Business
(together the “Partially Dislocated Contracts”). As soon as commercially
practicable following the Signing Date, the Purchaser and Seller 1 (or their
Affiliated Enterprises nominated by the respective Parties for this purpose)
shall enter into negotiations with the respective counterparties to the
Partially Dislocated Contracts and shall use reasonable best efforts to effect,
prior to, or as soon as possible after, the Closing Date, a release of Seller 1
from any and all obligations out of or in connection with the Partially
Dislocated Contracts to the extent that these relate to the Target Business.

(c)
Certain companies of the P7S1 Group are parties to the agreements contained in
Annex 8.2(c) which relate both to the Target Business and the business of other
companies of the P7S1 Group (together the “Shared Contracts”). In so far as
these Shared Contracts relate to the Target Business, the relevant companies of
the P7S1 Group have entered into certain sublicense with the relevant companies
of the P7S1 Group as also shown in Annex 8.2(c) (together the “Sublicense
Agreements”). A sublicense to a third party requires the approval of the
respective counterparty to such Shared Contract. As soon as commercially
practicable following the Signing Date, the Purchaser and Seller 1 (or their
Affiliated Enterprises nominated by the respective Parties for this purpose)
shall enter into negotiations with the respective counterparties to the Shared
Contracts and shall use reasonable best efforts to effect, prior to the Closing
Date, a consent by the relevant counterparty to a continued sublicense on the
same terms and conditions as set forth in the Sublicense Agreements.

(d)
If and to the extent that companies of the P7S1 Group should, as from the
Closing Date, still be a party to any Dislocated Contract and/or any Partially
Dislocated Contract and/or any Shared Contract, the Purchaser shall indemnify
the Sellers and, by way of a contract for the benefit of third party, the
respective company of the P7S1 Group, as the case may be, from any and all
claims of the other contracting party or parties, losses, costs, fees, charges
or damages resulting from, or arising in connection with, such Dislocated
Contracts and/or Shared Contracts, as regards the Partially Dislocated Contracts
and the Shared Contracts, however, only to the extent that these relate to the
Target Business. For the avoidance of doubt, if and to the extent any required
consent has not been obtained by the Closing Date, the relevant companies of the
P7S1 Group shall be entitled to terminate the relevant sublicense and/or
recharge agreement between the respective company of the P7S1 Group and the
respective Target Company with effect as of the Closing Date.

(e)
The Sellers shall promptly provide all such reasonable cooperation as the
Purchaser shall reasonably request in connection with the transfer of the
agreements contemplated by this Section 8.2 including, without limitation:

(i)
facilitating discussions with the relevant counter-parties; and

(ii)
entering into any release agreements and/or joining in or serving any
notifications reasonably required to give effect to this Section 8.2.





--------------------------------------------------------------------------------




8.3    Trademarks; Domains
(a)
The Sellers shall procure that the relevant companies of the P7S1 Groups will,
and the Purchaser shall procure that the relevant Target Companies will, as soon
as possible after the Closing Date, enter into the trademark and domain transfer
and/or delineation agreements, copies of which are attached hereto as
Annex 8.3(a) (the “IP Delineation Agreements”), which set forth the rights and
obligations of the parties thereto in relation to certain trademark and/or
domain rights held by companies of the P7S1 Group and companies of the Target
Group for the different jurisdictions in which they operate, in each case
following the separation of the Target Companies from the P7S1 Group.

(b)
Conditional on completion of the IP Delineation Agreements, the Purchaser
guarantees to the Sellers (and, by way of a contract for a benefit of a third
party, to the respective counterparties to the IP Delineation Agreements) the
proper fulfillment of all of the obligations of the Target Companies pursuant to
the IP Delineation Agreements and the correct performance of any and all
obligations that the Target Companies will have in relation to the Sellers or
any other company of the P7S1 Group under or in connection with the IP
Delineation Agreements.

(c)
Conditional on completion of the IP Delineation Agreements, P7S1 guarantees to
the Purchaser (and, by way of a contract for a benefit of a third party, to the
respective counterparties to the IP Delineation Agreements) the proper
fulfillment of all of the obligations of the P7S1 Group Companies pursuant to
the IP Delineation Agreements and the correct performance of any and all
obligations that the P7S1 Group Companies will have in relation to the Purchaser
or any other company of the Purchaser's Group under or in connection with the IP
Delineation Agreements.

(d)
Furthermore, Seller 1 shall procure that the trademarks and domains listed in
Annex 8.3(d)-1 (the “Transferred IP”) will be sold and transferred from
companies of the P7S1 Group to the relevant Target Companies, or vice verca, as
the case may be, in each case based on the draft sale and transfer agreement
contained in Annex 8.3(d)-2 hereto or an IP Delineation Agreement (as provided
in such draft agreements).

(e)
The Sellers shall and shall procure that the Nordic Companies shall, until the
Closing Date, use reasonable best efforts (including, where required, the
commencement and diligent pursuit of lawsuits) to the effect that the following
domain names (which are pursuant to Section 12.10 (a) and Annex 12.10 (a)
beneficially owned by the Nordic Companies) shall be registered in the name of
Nordic Companies: (i) 6-eren.dk; (ii) Novafm.dk; (iii) Radionovafm.dk; (iv)
voice.dk; (v) the_voice.dk; (vi) Thevoice.tv; (vii) Radiodk.com; (viii)
Radiodk.dk; (ix) Radiodk.fm; (x) Radiodanmark.fm; (xi) kanal7play.com; (xii)
kanal7play.se; (xiii), kanalsju.com; (xiv); kanalsjuplay.com; (xv),
kanalsjuplay.se; (xvi), kanaltolv.se and (xvii) maxtv.se, but only with respect
to those domain names which are in active use by the Nordic Companies.

8.4    Wrong Pockets
If, in the time period between the Closing Date and December 31, 2013, it
transpires that any entity of the P7S1 Group is and was, as of the Closing Date,
the legal owner of assets or rights which are exclusively related to the
business of any of the Nordic Companies, and such matter is not otherwise
explicitly provided for in this Agreement or another agreement contemplated in
this Agreement, the relevant entity of the P7S1 Group shall transfer legal title
of such asset or right to the Nordic Companies, or, if such transfer of title is
not possible, grant a license or other right of use to the widest extent legally
possible, in each case for nil consideration.


9.    CLOSING CONDITIONS
9.1    Closing Condition
The Sellers and the Purchaser shall only be obliged to proceed to Closing if the
condition referred to below (the “Closing Condition”) has been fulfilled:
(a)
The competition authorities in Sweden, Norway and Denmark have either approved
the Transaction or waived their jurisdiction or the statutory waiting periods
have expired without any decision being issued or the prohibition to complete
the Transaction has been otherwise waived or terminated,

or
(b)
In case the anti-trust review is referred to the European Commission pursuant to
Article 4 (5) or 22 (1) of the Council Regulation (EC) No. 139/2004 (the “EC
Merger Regulation”), the European Commission





--------------------------------------------------------------------------------




(i)
has declared the Transaction to be compatible with the common market pursuant to
Article 6 (1) (b), 8 (1) or 8 (2) of EC Merger Regulation; or

(ii)
has not issued a decision within the required deadlines with the consequence
that the Transaction is being deemed compatible with the common market pursuant
to Article 10 (6) of the EC Merger Regulation.

9.2    Anti-Trust Filings and Clearances
The Purchaser shall take all steps reasonably necessary to ensure that the
approvals referred to in Section 9.1 (the “Clearances”) are obtained as soon as
possible after the Signing Date and that the Sellers are kept reasonably
informed of the status of the proceedings before the relevant authorities. In
particular, the Purchaser shall:
(a)
use its best efforts to ensure that all filings necessary to obtain the
Clearances (the “Filings”) are made within 15 (fifteen) Business Days after the
Signing Date (unless the applicable laws and regulations require an earlier
filing), it being understood that such period can be prolonged to 20 (twenty)
Business Days at the request of the Purchaser with the consent of P7S1, such
consent not to be unreasonably withheld;

(b)
prior to the making of any Filing or any subsequent written or oral submission,
provide the Sellers with copies of such Filing and/or submission and provide the
Sellers with a reasonably opportunity to make any comments on them (but without
obligation to include such comments), and the Purchaser shall not be in breach
of paragraph (a) above if the giving or not giving or any such comments or any
attempt to accommodate such comments leads to a delay in making any Filing;

(c)
at the Sellers' written request, review with the Sellers the progress of any
Filings;

(d)
without undue delay notify the Sellers (and provide copies or, in the case of
non-written communications, details) of any material communications with any
authorities relating to the Filings;

(e)
where it has the power and authority to do so, permit the Sellers to attend all
material calls and meetings with the relevant authorities and (to the extent
permitted by the relevant authorities) notify the Sellers of any such calls and
meetings in due time;

(f)
not without the prior written approval of the Sellers (such approval not to be
unreasonably withheld or delayed) agree with the relevant competition or merger
control authorities to any suspension or the extension of any suspension of the
statutory waiting periods; and

(g)
to the extent that the relevant competent authorities (“Competition
Authorities”) indicate that the Clearances may not be made without remedies
(conditions or undertakings), take, or cause to be taken, all steps (other than
any sale, transfer, license or other disposition of any interest, right, asset
or group of assets (i) outside Sweden, Norway, Denmark and Finland and the
United Kingdom (except to the extent any interest, rights or assets (including
licenses) of the Target Group are located in the United Kingdom) or (ii) forming
part of or used in connection with the TV broadcasting channel “Discovery
Channel” within those countries) which are necessary for the fulfillment of any
requirements of the Competition Authorities, in particular (subject to the
exceptions above):

(i)
propose to the Competition Authorities within the time limits required by
statutory law and the Competition Authorities all such remedies (each a
“Commitment”) as are necessary to alleviate potential concerns generated by the
transactions contemplated by this Agreement and shall commit itself to such
remedies vis-à-vis the Competition Authorities, with the main aim of enabling
the completion of the transactions contemplated by this Agreement as soon as
possible; and

(ii)
before proposing such remedies to the relevant Competition Authorities and to
the extent permitted by them, reveal the remedies to be proposed to the Sellers
allowing the Sellers to assess and comment on (but without any obligation to
include such comments) the remedies' impact on any potential concern the
relevant Competition Authorities may have in regard to the transactions
contemplated by this Agreement,

The Purchaser shall be entitled to redact or only provide on a counsel to
counsel basis any information to be provided to the Sellers where such
information is regarded by the Purchaser (acting reasonably) to be commercially
sensitive.
Each Party undertakes to the other Parties not to do anything in the Pre-Closing
Period (including the conclusion of any transaction or agreement) that might
reasonably be expected to make it more difficult to obtain any of the Clearances
or to result in any delays with regard to the obtaining of any of the
Clearances.




--------------------------------------------------------------------------------




All costs and expenses in connection with the Filings and the obtaining of the
Clearances shall be borne by the Purchaser save that the Purchaser shall not be
responsible for any internal or external costs incurred by any member of the
P7S1 Group.
9.3    Break-up Fee
If the Closing Condition set forth in Section 9.1 has not been fulfilled by the
Longstop Date (as defined in Section 11.1(b)), and the Sellers have for this
reason terminated the Agreement in accordance with Section 11.1(b) after the
Longstop Date, the Purchaser shall pay to the Sellers a break-up fee in the
amount of EUR 20,000,000.00 (in words: twenty million euros) (the “Break-up
Fee”). The Break-up Fee is due irrespective as to whether non-fulfillment of the
Closing Condition results from bad faith or negligence of the Purchaser in
connection with the Filings. Any right of the Purchaser to claim for a reduction
of the Break-up Fee is hereby explicitly excluded. The Break-up Fee shall not be
payable if non-fulfillment of the Closing Condition results from any act or
omission of the Sellers (or any of them) to comply with the provisions of clause
9.5. Any rights of the Sellers to claim damages pursuant to this Agreement shall
remain unaffected.
9.4    Certain Purchaser Acknowledgements
(a)
The Purchaser acknowledges:

(i)
that certain filings, notifications, approvals, clearances or passive consents
or approvals (which shall include decisions not to interfere in relation to the
subject matter of the transactions hereunder as well as decisions to revoke
broadcasting licenses) of media regulatory authorities in countries in which the
Target Group is active (“Media Filings”) are required in connection with the
transactions contemplated by this Agreement; and

(ii)
that certain agreements of the members of the Target Group, including, but not
limited to agreements with content providers, contain provisions which in case
of a change of control over a member of the Target Group, such as at the
occasion of the transactions contemplated by this Agreement, require the
notification or consent of a third party or give third parties termination or
other special rights (“Change of Control Rights”); and

(iii)
that the Sellers have neither made any Media Filings nor obtained any consents
or waivers (“Consents”) from parties having Change of Control Rights.

(b)
The Purchaser agrees that it shall be the sole responsibility of the Purchaser
to make any Media Filings and obtain any Consents from parties having Change of
Control Rights in connection with the transactions contemplated by this
Agreement, that the Sellers shall not have any liability arising out of the
failure to make such Media Filings or obtain such Consents, that no
representation or covenant of the Sellers under this Agreement shall be breached
and no condition shall be deemed not to have been satisfied as a result of
(i) the failure to make such Media Filings or to obtain such Consents, or
(ii) any lawsuit commenced or threatened and arising out of the failure to make
such Media Filings or to obtain such Consents, and that, regardless of any
potential failure on behalf of the Purchaser to make any Media Filings and
obtain any Consents from parties having Change of Control Rights, the Purchaser
and the Sellers shall be obliged to consummate the Closing and the Purchaser's
obligation to pay the Total Purchase Price in full on the Closing Date shall
remain unaffected. The Purchaser shall keep the Sellers reasonably and timely
informed of the status of any such Media Filings and dealings with third parties
relating to Change of Control Rights during the Pre-Closing Period. The
Purchaser shall bear all fees, costs and expenses in connection with any such
Media Filings or dealings with third parties relating to Change of Control
Rights.

9.5    Information and Cooperation
During the Pre-Closing Period, the Sellers shall and shall procure that the
Nordic Companies and other members of the P7S1 Group provide, on a timely basis,
to the Purchaser such information, assistance and cooperation (including,
without limitation, access to relevant personnel) as is reasonably required from
time to time by the Purchaser to make any Filings or further Media Filings or
obtain any Clearances or Consents in connection with the Transaction.


10.    CLOSING
10.1    Closing Date
Closing (“Closing”) shall take place at the offices of Hannes Snellman Attorneys
Ltd Kungsträdgårdsgatan 20 SE-103 96 Stockholm, Sweden, or at such place the
Purchaser and the Sellers will have agreed upon, at 8:00 a.m. (local time) on
the Agreed Closing Date.




--------------------------------------------------------------------------------




10.2    Closing Actions
At Closing,
(a)
the Purchaser shall provide the Sellers with the documentation regarding the
release of Sellers Security set forth in Section 7.3;

(b)
the relevant Sellers shall provide the Purchaser with the powers of attorney
described in Section 7.5;

(c)
the Sellers shall deliver to the Purchaser an executed copy of the release
documentation in the agreed form in relation to the Facilities Agreement and the
related finance documentation (together the “Financing Documents”) issued by
UniCredit Bank AG (formerly Bayerische Hypo- und Vereinsbank AG) acting as
facility agent and/or as security agent (as applicable) under the Financing
Documents, such release documentation to evidence and confirm that, subject only
to the transfer to the Purchaser of the TV Sweden Holding Shares, (i) all
security interest over the TV Sweden Holding Shares and the shares in SBS TV AB
under the Financing Documents and (ii) TV Sweden Holding and SBS TV AB in their
capacity as guarantors under the Financing Documents are fully released (subject
to any mandatory local law notarization, filing or (de)registration requirements
or waiting periods);

(d)
the Designated Entity shall sell and assign the P7S1 Receivables to the
Purchaser or a Nominated Entity on the basis of the draft transfer agreement
attached hereto as Annex 10.2(d), and the Purchaser or the Nominated Entity
shall assume the P7S1 Payables, subject to and with effect as per the transfer
in rem of all Sold Shares to Purchaser;

(e)
the Purchaser shall pay the Total Purchase Price to the Sellers' Account with
effect as of the Closing Date;

(f)
Seller 1 shall deliver to Purchaser the share certificates representing all Sold
SWE Shares, duly endorsed in blank, and deliver to Purchaser the shares
registers (aktieböcker) of TV Sweden Holding and Radio Sweden Holding,
respectively, in which Purchaser has been entered as owner of the Sold SWE
Shares in the share register of each relevant SWE Company (aktiebok);

(g)
Seller 2 shall make available to the Purchaser (x) evidence that the Purchaser
has been entered as owner of the Sold NOR Shares in the share register of each
relevant NOR Company (aksjeeierbok) and shareholder confirmation in accordance
with sections 4-10 of the Norwegian Private Limited Companies Act (aksjebevis);
and (y) a copy of the minutes of a duly held meeting of the board of directors
of Radio Norge authorizing the transfer of the Sold Radio Norge Shares to the
Purchaser as contemplated by this Agreement;

(h)
Seller 2 shall deliver to Purchaser all the 4 (in words: four) issued original
share certificates representing 50 percent of the issued share capital for SBS
Denmark duly endorsed in blank (including the endorsements in respect of the
transfer of such shares to Seller 2 from SBS Belgium N.V. dated April 29, 2011)
and deliver the original share register (ejerbog) of SBS Denmark to the
Purchaser evidencing that the Purchaser has been entered as owner of the Sold
DEN Shares in the share register of SBS Denmark;

(i)
Seller 2 shall deliver to Purchaser (i) duly endorsed share certificates
representing all Sold FIN Shares and (ii) evidence that the Purchaser has been
entered as owner of the Sold FIN Shares in the share and shareholder register of
SBS Finland (osake- ja osakasrekisteri);

(j)
Seller 3 shall deliver to the Purchaser (i) a copy of the consent by Seller 1
approving the transfer of the Sold UK Shares as required by the articles of
association of Seller 3, (ii) a duly executed stock transfer form in favor of
Purchaser and the share certificates in respect of the Sold UK Shares (or a duly
executed indemnity, in agreed form, for any lost certificates), (iii) a copy of
the minutes of a duly held meeting of the board of directors of SBS UK
authorizing the registration of the transfer of the Sold UK Shares to the
Purchaser (subject to stamping), (iv) the certificate of incorporation, the
statutory books and the common seal of SBS UK (or make these items available to
Purchaser at the registered office of SBS UK), and (v) powers of attorney in
respect of the rights attaching to the Sold UK Shares executed by Seller 3 (and
Purchaser hereby agrees to indemnify and hold harmless Seller 3 from and against
all losses, liabilities, costs, fees and other expenses that Seller 3 may incur
as a result of any action taken by the Purchaser in exercising such rights);

(k)
the Parties shall take all measures required under applicable law and the
constitutional documents of FinCo to transfer all shares in FinCo from the
relevant company of the P7S1 Group as shareholder to the Purchaser or the
Nominated Entity;

(l)
the Sellers and the Purchaser and (if applicable) any Nominated Entity shall
execute and consummate the Tax Covenant.





--------------------------------------------------------------------------------




(m)
Seller 1 and the Purchaser or a Nominated Entity (as applicable) shall execute
and consummate the SWE Executives Transfer Agreement.

All of the above Closing actions shall be deemed to take place simultaneously,
provided that, for practical reasons, the Closing actions shall take place in
the above sequence. The Parties shall execute a closing protocol confirming the
due occurrence of all or, as the case may be, waiver of certain Closing actions,
which shall, however, not have any constitutive effect with respect to the
occurrence of any of the Closing actions, but shall only have declaratory effect
for evidentiary purposes.
10.3    Post Closing Actions
On the Closing Date, and after the Closing Date has occurred, the Sellers and
the Purchaser shall procure that the parties to the IP Delineation Agreements
enter into such Post-Closing IP Agreements.
10.4    Joint Sale
The Parties shall not be obliged to complete the purchase of any of the Sold
Shares unless the purchase of all of the Sold Shares is completed
simultaneously, but so that completion of the purchase of some of the Sold
Shares will not affect the rights of the Parties with respect to the completion
of the purchase of the other Sold Shares. If Closing does not take place on the
Agreed Closing Date because the Sellers or the Purchaser are in breach of
Section 10.2 and/or Section 10.4, the Closing shall occur within 10 Business
Days after the Agreed Closing Date (such date the “Delayed Closing Date”).


11.    TERMINATION
11.1    Termination Events
This Agreement may be terminated with immediate effect at any time prior to or
on the Closing Date with effect for all Parties
(a)
by mutual written consent of the Purchaser and the Sellers; or

(b)
by any Party (except, in case of a termination by Purchaser, if the Closing
Condition is not satisfied due to the failure of Purchaser to comply fully with
its obligations under this Agreement) by written notice to the other Parties if
the Closing Condition is not satisfied until and including April 30, 2013 (the
“Longstop Date”). The failure to exercise any right of termination at a certain
point in time shall not constitute and shall not be deemed to constitute a
waiver of such right of termination; or

(c)
by any Party by written notice to the other Parties if Closing has not occurred
(other than as a result of the failure of the Party, which seeks to terminate
this Agreement, to comply fully with its obligations under this Agreement) on
the Delayed Closing Date in accordance with Sections 10.2 and 10.4.

11.2    Effect of Termination
In case of a termination of this Agreement
(a)
no Party shall have any ongoing obligations towards any other Party under this
Agreement other than obligations under Sections 17 (Guarantors), 18
(Confidentiality and Announcements), 19 (Costs and Taxes), 20 (Notices), 21
(Miscellaneous Provisions) and 22 (Governing Law and Arbitration) (the
“Surviving Provisions”), which shall survive such termination and remain in full
force and effect; and

(b)
no Party shall have any rights or claims against any other Party under this
Agreement other than (i) claims for breaches of this Agreement (in particular
Section 9.2) which occurred prior to the termination, (ii) claims under the
Surviving Provisions, and (iii) claims pursuant to Section 9.3 if any.



12.    WARRANTIES
Except to the extent Disclosed and subject to the limitations set forth in
Section 14, P7S1 hereby warrants to the Purchaser that the statements set out in
Section 12.1 through Section 12.13 below (the “Statements”) are true and correct
as of the Signing Date and, with respect to the Statements set forth in
Section 12.1, also as of the Closing Date, unless another time is referred to
below. If and to the extent that one and the same set of facts contradicts more
than one of the Statements, the Purchaser may not recover more than once in
respect of the same Loss. The Parties agree that the Statements, except for
those set out in Section 12.1 below, do not relate to Kaimax Media Oy,
Radioselskabet af 1/2007 ApS and its Subsidiaries, and their respective business
operations if and to the extent that the relevant facts and circumstances
referred to in the Statements below already existed or did not exist, as




--------------------------------------------------------------------------------




the case may be, as of the closing date of the underlying acquisition
agreements. With respect to the Statements contained in Section 12.1, the
Purchaser acknowledges that the share certificates in Lovesearch DB AB are lost.
12.1    Corporate Issues and Authority of the Sellers
(a)
Each of the Nordic Companies (i) has been duly established under the laws of its
respective jurisdiction, (ii) validly exists and (iii) has the corporate power,
to own its respective properties and to carry on its respective businesses as
presently conducted.

(b)
The statements made in Sections 1.1 through 1.5 including, with respect to the
Nordic Companies and their respective registered share capital, are true and
correct. The share capital of each of the Nordic Companies is validly issued,
fully paid-up and non-assessable and in respect thereof no repayments or
refunds, which are forbidden pursuant to applicable laws, whether openly or
concealed, have been made. All applicable provisions under applicable law and
articles of association regarding the increase or decrease of the share capital
of any of the Nordic Companies have been observed.

(c)
The Sellers have delivered to the Purchaser complete and correct copies of the
articles of association (or other similar constitutional documents) of each of
the Nordic Companies, FM6 A/S and Östersjöns Reklamradio AB, as in effect on the
date hereof. No amendments to the articles of associations have been resolved on
or before the date hereof, that are not effective yet.

(d)
The shares held directly or indirectly by the Sellers in the Nordic Companies,
FM6 A/S and Östersjöns Reklamradio AB are all validly existing and are not
Encumbered and the Sellers are entitled to freely dispose of the Sold Shares
and, indirectly, of the other Group Shares, in each case, except for the
security rights that shall be released on Closing in accordance with
Section 10.2(b) above. There are not in existence any options, pre-emptive
rights or other rights (contingent or otherwise) to acquire shares (or any
rights in shares) in any Nordic Company, FM6 A/S and Östersjöns Reklamradio AB
in favor of any third party (whether by subscription, transfer, assignment or
otherwise), there are no outstanding agreements which give rise to or create any
such rights and no shareholder agreements, trust agreements or
sub-participations with respect to the Group Shares exist, except as Disclosed
and except for the agreements (and any rights thereunder) listed in
Annex 12.1(d) (the “Aggregate Media Funds”).

(e)
Other than the participations mentioned in Sections 1.1 through 1.6, the Nordic
Companies do not hold or own, either directly or indirectly, any shares,
securities, interests or equity in, nor have entered into any agreement or
option to hold or own any shares, securities, interests or equity in or to
establish, any other entity, except with respect to the Aggregate Media Funds.

(f)
No Nordic Company is party to any agreement, arrangement or commitment to merge
or consolidate with any other person or entity other than other Nordic
Companies.

(g)
No bankruptcy, insolvency or judicial composition proceedings have been
initiated or applied for under any applicable law against the Sellers, PS71 or
any of the Nordic Companies, nor have any enforcement measures been initiated or
applied for with respect to any property or other assets of the Sellers, P7S1 or
of any of the Nordic Companies.

(h)
This Agreement has been duly and validly executed by each of the Sellers and
P7S1, and this Agreement and all other agreements contemplated to be executed
under this Agreement including the Tax Covenant (''Transaction Documents'') to
which the Sellers (or either of them) or P7S1 is a party will, when executed,
constitute legal, valid and binding obligation of the Sellers and P7S1 (as
applicable), enforceable under Swedish or other applicable law against the
Sellers and P7S1 (as applicable) in accordance with its terms and conditions.
The Sellers and P7S1 have the full power and authority to enter into this
Agreement and other Transaction Documents to which they are a party and to
perform their obligations thereunder and to consummate the transactions
contemplated therein. The execution of this Agreement and the Transaction
Documents and the performance by the Sellers and P7S1 of their obligations
thereunder and the consummation of the transactions contemplated therein:

a.
have been duly and validly authorized by all necessary action on the part of the
Sellers (and their respective direct shareholders) and P7S1;

b.
will not conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the articles of association or by-laws (or other
organizational or constitutional documents) of either of the Sellers or P7S1;

c.
will not conflict with or breach any court order, decision, judgement or ruling
by which any of the Sellers or P7S1 is bound,





--------------------------------------------------------------------------------




(i)
As of the Signing Date, are no existing, pending disputes or disputes threatened
in writing to any of the Sellers or P7S1, affecting any of the Group Shares or
the Sellers' ownership or entitlement to dispose of any of them.

12.2    Financial Statements
(a)
The financial statements comprising balance sheet, cash flow statement, profit
and loss account and notes of each of the Key Companies for the financial year
ended December 31, 2011, as attached hereto as Annex 12.2(a), (the “Financial
Statements”), have been prepared in accordance with all applicable laws and the
local generally accepted accounting principles as applicable to the respective
Nordic Companies, applying the specific accounting principles as set forth in
the respective Financial Statements, consistently applied as in the preceding
year. The Financial Statements have each been audited by the respective
company's auditor, include an unqualified audit opinion and - as at the date
each set of Financial Statements were approved, and to the extent that
information had to be taken into account based on the above accounting
principles - give a true and fair view of the assets and liabilities and state
of affairs of the relevant Key Company as at 31 December 2011 and of the profit
or loss and cash flows of the relevant Nordic Company for the financial year
ended 31 December 2011.

(b)
The combined financial statements comprising the statement of combined financial
position, the combined cash flow statement, the combined income statement and
associated notes of the Nordic Companies in each case for the financial year
ended December 31, 2011 as contained in the attached Annex 12.2(b) (but
excluding any information relating to any financial periods other than the
financial year ended December 31, 2011) (the “2011 Consolidated Accounts”), have
been prepared in accordance with International Financial Reporting Standards as
adopted by the European Union, as set forth in the 2011 Consolidated Accounts.
The 2011 Consolidated Accounts - as at the date the 2011 Consolidated Accounts
were approved, and to the extent that information had to be taken into account
based on the above accounting principles - give a true and fair view of the
financial position as at 31 December 2011 and of the profit and loss and the
cash flows of the Nordic Companies for the financial year then ended.

(c)
The combined income statement, the combined statement of financial position, and
the combined cash flow statement set out in the combined interim financial
statements of the Nordic Companies for the nine-month period ended September 30,
2012 as attached hereto as Annex 12.2(c) (the “Interim Financial Statements”)
have been prepared in accordance with the accounting principles set forth in
such Interim Financial Statements, have been reviewed by KMPG AG
Wirtschaftsprüfungsgesellschaft, and - as at the date the Interim Financial
Statements were approved, and to the extent that information had to be taken
into account based on the above accounting principles - do not materially
misstate the financial position of the Nordic Companies as at September 30,
2012, and of its profit and loss and cash flows for the nine month period then
ended.

(d)
No Target Company has any obligation or liability for any obligations or
liabilities of companies of the P7S1 Group (for the avoidance of doubt, other
than for any contracts which meet the criteria set forth under Section 12.7(d)
(i) and (ii) below, and in respect of (i) only to the extent that such contracts
relate to the Target Business).

12.3    Broadcasting Licenses
(a)
Annex 12.3(a) contains a complete and correct list of all broadcasting licenses
held by the Nordic Companies and required for the conduct of their present
business operations (the “Licenses”).

(b)
The Nordic Companies hold all other material licenses, permissions, consents and
authorizations from governmental authorities and regulatory bodies required for
the conduct of their present business operations (excluding, for the avoidance
of doubt any change of control consents triggered by the Transaction) (together
with the Licenses the “Material Authorizations”), the absence of which cause a
Loss of the Nordic Companies in excess of EUR 2,000,000.00 (in words: two
million euros) in the individual case.

(c)
None of the Nordic Companies has, during the last twelve (12) months prior to
the Signing Date, received a written notice from any governmental authority (i)
alledging a material breach of the terms of the Material Authorizations or (ii)
stating that any such Material Authorizations will be revoked or not renewed in
the ordinary course of events.

12.4    Content- and Programming Agreements
(a)
Annex 12.4(a) contains a complete and correct list of all content- and/or
programming agreements to which any of the Nordic Companies is a party and which
provide for a minimum consideration payable by the relevant Nordic Company to
the respective counterparty in excess of EUR 5,000,000.00 (in words: five
million euros) in the individual case for the entire contractual term of the
relevant content or programming agreement (the “Material Content Agreements”).





--------------------------------------------------------------------------------




(b)
None of the Material Content Agreements have been terminated by the relevant
Nordic Company and no Nordic Company has, with respect to such Material Content
Agreements, within the last 12 months prior to the date hereof received any
written notice of termination or of a material breach which would give the other
party a right to terminate the relevant Material Content Agreement. Except as
disclosed in Annex 12.4(b), the Nordic Companies have, during the last two (2)
years prior to the date hereof, not been in material breach of any Material
Content Agreement which would cause (i) a right of the counterparty to terminate
such Material Content Agreement, (ii) a material loss of rights under the
Material Content Agreements or (iii) a Loss to the Nordic Companies in the
amount of EUR 500,000.00 (in words: five hundred thousand euros) or more in the
individual case.

(c)
Other than as disclosed in Annex 12.4(c), no Nordic Company has, during the last
12 months prior to the date hereof, given written notice to a counterparty to
the Material Content Agreements alleging a breach by such counterparty of the
relevant Material Content Agreement.

(d)
True and complete copies of the Material Content Agreements have been Disclosed
in the VDR.

12.5    Distribution Agreements
(a)
Annex 12.5(a) contains a complete and correct list of all signal distribution
agreements to which any of the Nordic Companies is a party and any of (i) Boxer
TV, YouSee, Stofa and/or Canal Digital for Denmark, (ii) Boxer TV, Telenor
Broadcast Holding AS/Canal Digital AS and/or TeliaSonera Sverige for Sweden
and/or (iii) RiksTV, Canal Digital and/or Get for Norway is a counterparty (the
“Material Distribution Agreements”).

(b)
None of Material Distribution Agreements have been terminated by the relevant
Nordic Company and no Nordic Company has, with respect to the Material
Distribution Agreements, within the last 12 months prior to the date hereof
received any written notice of termination or of a material breach which would
give the other party a right to terminate a Material Distribution Agreement.
Except as disclosed in Annex 12.5(b), the Nordic Companies have, during the last
two (2) years prior to the date hereof, not been in material breach of any
Material Distribution Agreement which causes (i) a right of the counterparty to
terminate such Material Distribution Agreement, (ii) a material loss of rights
under the Material Distribution Agreements or (iii) a Loss to the Nordic
Companies in the amount of EUR 500,000.00 (in words: five hundred thousand
euros) or more in the individual case.

(c)
Other than as disclosed in Annex 12.5(c), no Nordic Company has, during the last
12 months prior to the date hereof, given written notice to a counterparty to
the Material Distribution Agreements alleging a breach by such counterparty of
the relevant Material Distribution Agreement.

(d)
True and complete copies of the Material Distribution Agreements have been
Disclosed in the VDR.

12.6    Compliance with Laws; Legal Proceedings
(a)
There are no judicial, arbitration or administrative litigations or other
proceedings pending or, to the Sellers' Knowledge, threatened to the Nordic
Companies in writing during the last twelve (12) months prior to the Signing
Date, to which any of the Nordic Companies is or may become a party with a claim
value (excluding interest, if any) in excess of EUR 250,000.00 (in words: two
hundred and fifty thousand euros) in the individual case, except as disclosed in
Annex 12.6(a).

(b)
Except as disclosed in Annex 12.6(b), each of the Nordic Companies is currently
and has been, in the past 3 (three) years prior to the date hereof, conducting
its business in all material respects in accordance with all applicable laws and
its articles of association, provided that P7S1 shall only be liable under this
sentence if a breach of the Statement pursuant to this sentence causes or is
reasonably likely to cause, a Loss of the Nordic Companies in excess of
EUR 1,000,000.00 (in words: one million euros) in the individual case. The
Purchaser is aware of the fact that the Nordic Companies, through SBS UK,
operate several Nordic TV channels under UK Ofcom licenses (the “UK Ofcom
Model”). The Parties agree that any past, present or future breaches of any laws
(other than the laws of the United Kingdom) to they extent that such breaches
relate to the use of the UK Ofcom Model, in particular any potential breaches of
any media laws of the Nordic countries, are exempt from the Statements pursuant
to sentence 1 above.

(c)
No Nordic Company has paid or received any bribe, illegal inducement or other
like illegal payment in connection with any contract or otherwise.

(d)
Except as disclosed in Annex 12.6(d), there is no material unsatisfied judgment,
order, award or decision of a court, tribunal, or administrative or regulatory
body which has been issued against the Nordic Companies during the last 12
(twelve) months prior to the date hereof.





--------------------------------------------------------------------------------




12.7    Agreements with P7S1 Group
(a)
Except as set forth in Annex 12.7(a) hereto, there are no agreements, contracts
or other binding arrangements in place between any of the Nordic Companies on
the one hand and any entity of P7S1 Group providing for an annual or individual
consideration, revenue or expenditure in excess of EUR 100,000.00 (in words: one
hundred thousand euros) in the individual case.

(b)
True and complete copies of the Continuing Intra-Group Agreements have been
Disclosed in the VDR.

(c)
No company of the P7S1 Group (other than Snowman Productions AB and its
Subsidiaries) is or has been in material breach of any agreement with a Nordic
Company. To Sellers' Knowledge, Snowman Productions AB and its Subsidiaries is
not and has not been in material breach of any agreement with a Nordic Company
and no Target Company is or has been in material breach of any agreement with
Snowman Productions AB and its Subsidiaries.

(d)
Other than the Dislocated Contracts, Partially Dislocated Contracts and Shared
Contracts, there are no contracts which: (i) exclusively or primarily relate to
the Target Business; and (ii) are executed by companies of the P7S1 Group; and
(iii) provide for a minimum consideration payable in excess of EUR 100,000.00
(in words: one hundred thousand euros) per annum in the individual case (other
than insurance contracts and the SWE Executives Services Agreements and the SWE
Executives Filial Agreements).

12.8    Real Estate
(a)
Except as set forth in Annex 12.8(a) none of the Nordic Companies owns real
estate. The particulars set out in Annex 12.8(a) in relation to the real estate
owned by the Nordic Companies (the “Owned Real Estates”) are true and accurate.

(b)
Annex 12.8(b) contains a complete list of all lease agreements of all real
property leased by the Nordic Companies which provide (for each individual
agreement) for annual payment obligations of the relevant Nordic Companies in
excess of EUR 500,000.00 (in words: five hundred thousand euros) in the
individual case (the “Lease Agreements”). True and complete copies of the Lease
Agreements have been Disclosed in the VDR.

(c)
The Nordic Companies are the sole owners of the Owned Real Estate free from any
Encumbrances other than those recorded in publicly available registers.

(d)
No Nordic Company has received, during the last twelve (12) months prior to the
Signing Date a written notice from the relevant counterparties alledging that
the Nordic Companies are in material breach of any of the Lease Agreements.

12.9    Material Assets; Insurances
(a)
The execution and performance of this Agreement and the Transaction will not
render any Nordic Company liable to acquire or dispose of any material assets,
in each case, however only if such liability to acquire or dispose of any
material assets is based on any option agreement or similar arrangements with
third parties which are triggered by the change of control contemplated under
this Agreement.

(b)
Except as disclosed in Annex 12.9(b), no Nordic Company has any outstanding, nor
has it agreed to create, enter into or incur any Encumbrance over any asset or
group of related assets owned by it with a value in excess of EUR 500,000.00 (in
words: five hundred thousand euros) in the individual case other than those
arising under applicable laws and except for the security rights that shall be
released on Closing in accordance with Section 10.2(b) above.

(c)
The physical assets with a value in excess of EUR 100,000.00 (in words: one
hundred thousand euros) in the individual case used by each Nordic Company in
its business are either owned by such Nordic Company or such Nordic Company has
a right to use them.

(d)
Particulars of the material policies of insurance listed in Annex 12.9(d) under
which each Nordic Company is covered have been Disclosed and are valid and in
force.

12.10    Intellectual Property
(a)
The trademarks and domain names listed in Annex 12.10(a) are either owned by the
Nordic Companies or have been licensed to the Nordic Companies in accordance
with applicable law.





--------------------------------------------------------------------------------




(b)
The trademarks and domain names listed in Annex 12.10(a) are either owned by the
Nordic Companies or have been licensed to the Nordic Companies in accordance
with applicable law and, as to ownership, as detailed in Annex 12.10(a). The
terms of any license in or out of the trademarks and domain names listed in
Annex 12.10(a) have been Disclosed, other than any license in or out under or in
connection with production, format or content licensing agreements where such
licences are consistent with industry practice with respect to the scope of the
trademark and domain licences.

(c)
None of the trademarks and domain names listed in Annex 12.10(a) is currently or
has within the last 12 (twelve) months prior to the date hereof, been the
subject of challenge or attack or any claim of ownership or compensation, in
each case addressed in writing to the Nordic Companies.

(d)
No Nordic Company has infringed patents, domain names, trademarks, trade names
or logos of any other person in the last 2 (two) years in a way that has or is
reasonably likely to have, an adverse financial impact on the Target Companies
in excess of EUR 1,000,000.00 (in words: one million euros) in the individual
case.

(e)
No Nordic Company has received during the last 12 (twelve) months prior to the
date hereof any written notice from any copyright holder stating that such
Nordic Company infringes such copyright holder's copyrights through the
broadcasting or licensing of productions by the Nordic Companies which have been
commissioned or self-produced by the Nordic Companies (i.e. explicitly excluding
(i) any licensed in productions, content or formats and (ii) any other copyright
infringements) where such infringement, as of the Signing Date, has or is
reasonably likely to have, an adverse financial impact on the Nordic Companies
in excess of EUR 1,000,000.00 (in words: one million euros) in the individual
case.

12.11    Labor Matters; Pensions
(a)
Annex 12.11(a) contains a true and correct list of all managing directors, board
members and (anonymized) employees with an annual gross base salary in excess of
EUR 200,000.00 (in words: two hundred thousand euros) of the Nordic Companies
(the “Key Employees”), including true and correct information on the respective
position/occupation, start date, age, notice period, gross annual base salary,
bonus entitlements and entitlements to other incentives.

(b)
Annex 12.11(b) contains a complete and correct list of all individual employment
or service agreements for the Key Employees.

(c)
Annex 12.11(c) contains a complete list of all material collective bargaining
agreements to which Nordic Companies are parties.

(d)
Materially accurate details of the principal terms of employment of the Key
Employees have been Disclosed.

(e)
No Key Employee has given or threatened in writing to give notice to resign or
been given notice or dismissed.

(f)
The terms of all profit sharing, incentive, commission, bonus or share schemes
or arrangements under which Key Employees have or may have an entitlement have
been Disclosed.

(g)
The Nordic Companies do not operate any share incentive schemes applicable to
any employees of the Nordic Companies (other than under the stock option program
operated by P7S1 and the performance management scheme operated by P7S1 in
which, in each case, only the Key Employees participate). There are no bonus
policies or bonus schemes generally applicable to employees of the Target Group.

(h)
Except for statutory pension schemes, the only collective pension schemes
(excluding, for the avoidance of doubt, individual pension arrangements) (the
“Pension Schemes”) operated by the Nordic Companies are those listed in Annex
12.11(h)-1.

Other than as listed in Annex 12.11(h)-2, there are no Pension Schemes of the
Nordic Companies operated on a defined benefit basis. The Nordic Companies' only
liability with respect to the Swedish Pension Scheme ITP is in respect of the
payment of ordinary monthly premiums in respect of participating employees and,
in particular, no Nordic Company has any liability to provide any defined
benefit pension to any employee except for the monthly payments to Alecta
pensionsförsäkring, ömsesidigt under ITP 2.
All payment obligations of the Nordic Companies with respect to its pension
schemes (including individual pension arrangements) have been complied with to
the extent these payment obligations have become due on the Signing Date.




--------------------------------------------------------------------------------




12.12    Conduct of Business
Except for Permitted Payments or as set forth in Annex 12.12 hereto, since the
Locked-box Date the Nordic Companies have conducted their respective businesses
in the ordinary course consistent with past practice. Since the Locked Box Date,
no counterparty to a Material Content Agreement or a Material Distribution
Agreement has terminated or threatened in writing to terminate the business
relationship as a whole with the Nordic Group.
12.13    Taxes
(a)
The Nordic Companies have filed all material Tax returns and Tax related
documents required to be filed under applicable law and none of such returns or
documents are to the Sellers' Knowledge disputed in any material respect. Except
as set forth in Annex 12.13(a) hereto, to the Sellers' Knowledge there are no
Tax audits pending with respect to the Nordic Companies.

(b)
The Nordic Companies have duly paid, or accrued for, all Taxes shown on tax
assessment notices they have received or on tax returns they have filed, as the
case may be, in each case to the extent such Taxes are due and payable by the
Nordic Companies except for such, if any, as are being contested in good faith
in accordance with applicable law. Except as set forth in Annex 12.13(b) hereto,
to the Sellers' Knowledge none of the Nordic Companies have received any written
notice about any payment of penalty or interest in connection with any claim in
respect of Taxes with such penalty and interest not paid on or before the
Locked-box Date or reflected in the Interim Financial Statements.

(c)
Subject to any Post-Signing Notification made to the Purchaser, the Sellers are
not aware of any information not Specifically Disclosed indicating that there is
a difference between (i) the nominal value of the outstanding balances of the
P7S1 Receivables and the P7S1 Payables (as set out in Annexes 5.1(a)-2 and
5.1(b)-(2)), and (ii) the market value of those balances (as at the Locked-box
Date). For the purposes of this Section 12.13 only:

a.
“Post-Signing Notification” shall mean a written notification made by the
Sellers to the Purchaser that there is a difference between (i) the nominal
value of the outstanding balances of the P7S1 Receivables and the P7S1 Payables
(as set out in Annexes 5.1(a)-2 and 5.1(b)-(2)), and (ii) the market value of
those balances (as at the Locked-box Date) and which:

i.
provides reasonable details of all material facts or circumstances and, to the
extent the Sellers are aware of such information, their potential impact and/or
effect (including the quantification of their potential impact and/or effect);
and

ii.
is received by the Purchaser prior to the Closing Date.

b.
“Specifically Disclosed” shall mean disclosed in the Transaction Reports, this
Agreement and/or the Annexes hereof (including, the Financial Statements) in a
way that the relevant facts or circumstances and their potential impact and/or
effect could be expected to be readily identified.

c.
Awareness of the Sellers shall be limited to the personal, actual awareness of
the members of the Executive Board of P7S1, Dr. Ralf Schremper, Mr. Henrik Ravn,
Mr. Harald Stromme, Mr. Jonas Sjogren and Mr. Quinton Holland, and the members
of P7S1's treasury and tax department.

12.14    Financial thresholds in warranties
Where a Statement refers to a matter, fact or circumstances having a specified
financial impact (including a Loss), the accuracy of the Statement shall be
assessed based on information available to the Nordic Companies at the Signing
Date to make an assessment of whether the matter, fact of circumstance has, or
is reasonably likely to have, the specified financial impact.
12.15    No other Statements or Warranties
Except as expressly set forth in this Section 12, the Sellers and P7S1 do not
make any express or implied statements and do not give any express or implied
guarantees, representations or warranties under this Agreement.






--------------------------------------------------------------------------------




13.    PURCHASER'S OBLIGATIONS
13.1    Notification of P7S1
If the Purchaser or, following the Closing Date, any Nordic Company becomes
aware of circumstances which are reasonably likely to lead to claims against the
Sellers and/or P7S1 under or in connection with this Agreement and/or the Tax
Covenant (each such claim a “Purchaser Claim” and any Purchaser Claims under the
Statements a “Warranty Claim”), in each case other than a Tax Claim (in relation
to which the provisions of Section 4 (Conduct in relation to Assessments and Tax
Proceedings; Tax cooperation) of the Tax Covenant shall apply), subject to the
Purchaser not being required to Prejudicially Act, the Purchaser shall, without
undue delay, notify P7S1 in writing of such circumstances and the possibility of
Purchaser Claims being asserted against the Sellers or P7S1, such written
notification to describe the potential Purchaser Claim in reasonable detail and,
to the extent reasonably possible, to state the estimated amount of such
Purchaser Claim (the “Claim Notice”). To the extent legally permissible and
subject to the Purchaser not being required to Prejudicially Act, the Purchaser
shall ensure that the Sellers and P7S1 are provided with such information which
is in its or the Nordic Companies' possession or control, including access to
relevant records of the Purchaser and the Nordic Companies which the Sellers or
P7S1 reasonably require (or subsequently reasonably request), in order to assess
any such Purchaser Claims. For the avoidance of doubt, failure by the Purchaser
to comply with this Section 13.1 shall not invalidate any Purchaser Claim.
13.2    Conduct of Claims
In the case of Warranty Claims other than Tax Claims (in relation to which the
provisions of Section 4 (Conduct in relation to Assessments and Tax Proceedings;
Tax cooperation) of the Tax Covenant shall apply) based on judgments,
administrative acts or third-party claims (including claims by administrative
bodies) which are directed against the Purchaser, a company of the Purchaser
Group or any of the Nordic Companies, to the extent legally permissible and
subject to the Purchaser not being required to Prejudicially Act, the Purchaser
shall (and shall ensure that the relevant company of the Purchaser Group or the
relevant Nordic Company shall):
(a)
consult with P7S1 and give P7S1 reasonable opportunity to comment on and discuss
with the Purchaser any measures which the Purchaser, the relevant company of the
Purchaser Group or the relevant Nordic Company proposes to take or omit to take
in connection with such judgment, administrative act or third-party claim;

(b)
permit P7S1 to comment on, participate in, and review any relevant reports,
audits or other measures and take into account P7S1's reasonable comments;

(c)
permit P7S1, at its own discretion and at its own expense, to take such action,
and shall comply with any reasonable request by P7S1 to take such action at
P7S1's expense, as P7S1 or their representatives consider expedient in order to
dispute, defend, appeal or compromise such judgment, administrative act or
third-party claim (including the making of counter-claims or other claims
against third parties) in the name of, and on behalf of, the Purchaser, the
relevant company of the Purchaser Group or the relevant Nordic Company;

(d)
provide such information and assistance as P7S1 may reasonably require in
connection with the preparation for and conduct of any proceedings and/or
negotiations relating to Warranty Claims; and

(e)
procure that neither it, any Target Company nor any other member of the
Purchaser's Group shall admit liability in respect of, or compromise or settle,
the matter giving rise to the Warranty Claim without the written consent of
P7S1, such consent not to be unreasonably withheld or delayed.

P7S1 undertakes to use all information provided pursuant to the above provisions
of this Section 13.2 only for the purpose of disputing, defending, appealing
and/or compromising the relevant judgment, administrative act or third party
claim and/or for exercising their rights under this Section 13.2 and for no
other purpose. Furthermore, if P7S1 has made use of its rights under (c) and/or
(e) above, (i) P7S1 shall be responsible for any aggravation of Losses of the
Purchaser or the Target Companies caused by the actions or omissions of P7S1 and
(ii) P7S1 shall take any reasonable comments of the Purchaser in relation to the
pursuit of the relevant third party claims into due consideration. For the
avoidance of doubt, Sections 14.4 and 14.5 (a) shall not apply to any liability
of P7S1 in relation to the aggravation of Losses under this Section 13.2






--------------------------------------------------------------------------------




14.    DAMAGES AND LIMITATIONS ON THE SELLERS' AND PS71'S LIABILITY
14.1    Remedial Action
If any of the Statements contained in Section 12.1 through Section 12.13 is
incorrect and/or in case the Sellers have breached a covenant under Sections 7.2
and/or 16.6, where it is possible to do so, the Purchaser shall first give P7S1
the opportunity of bringing about, within a period of 40 (forty) days after
receipt by P7S1 of the Claim Notice, a situation which corresponds commercially
to the situation had the relevant Statement been correct or covenant not
breached.
14.2    Damages
If and to the extent that P7S1 has not brought about a remedial action pursuant
to Section 14.1 above, the Purchaser shall solely be entitled to demand from
P7S1 monetary compensation for all reasonably foreseeable damage, claims,
liabilities, penalties and losses (including reasonably foreseeable lost profits
and reasonable external costs and expenses) incurred or suffered by it (the
“Losses”) as a result of a breach of any covenants or an incorrect Statement
within the limits set out in this Agreement provided, however, that if any of
the Statements contained in Section 12.13 (c) is incorrect the Purchaser shall
solely be entitled to demand monetary compensation with respect to Taxes related
to such incorrectness. Any liability of P7S1 for internal administrative or
overhead costs shall be excluded. The Purchaser can only raise claims for Losses
(other than Losses incurred under Section 12.1 for legal title to the Group
Shares) pro rata in accordance with the percentage of the direct or indirect
participation in the relevant Target Company acquired under this Agreement. The
Parties agree that, for the purposes of this Agreement, Losses shall not be
calculated or determined based on any earnings or investment multiples; for the
avoidance of doubt, this shall not limit the ability of Purchaser to recover any
Losses for which the damage is actually incurred or suffered in one or several
subsequent years. The general principles under Swedish law regarding calculation
and mitigation of damages, unless otherwise set forth herein, shall apply.
14.3    Limitation
Warranty Claims other than Tax Claims (in relation to which the provisions of
Section 3 (Limitations) of the Tax Covenant shall instead apply) shall be
excluded if and to the extent that:
(a)
compensation for the relevant Losses are (i) actually recovered under any
insurance policy maintained by or for the benefit of the Nordic Companies which
is in effect after the Closing or (ii) the Purchaser has failed to obtain such
recovery although available, unless Purchaser can demonstrate that it has used
reasonable efforts to seek recovery during a time period of three (3) months
after having commenced action against the relevant insurance company; or

(b)
compensation for the relevant Losses are (i) actually recovered from third
parties (other than a member of the Purchaser Group) or (ii) the Purchaser has
failed to obtain such recovery although available, unless Purchaser can
demonstrate that it has used reasonable efforts to seek recovery during a time
period of three (3) months after having commenced action against the relevant
third party, it being understood that nothing in this paragraph shall oblige the
Purchaser to claim amounts from third parties where this would be contrary to
the Purchaser's legitimate overriding business interest; or

(c)
the relevant Warranty Claim arises, or the amount of the relevant Purchaser
Claim is increased, as a result of changes in the law (including changes in case
law or administrative practice) which occurred after the Signing Date; or

(d)
the circumstances from which the relevant Warranty Claim arises have been taken
into account in a specific or (in relation to bad debt) compound manner or noted
and reflected in the Financial Statements; or

(e)
the respective circumstances or facts (i) have given rise to another Warranty
Claim which has been paid or settled in accordance with this Agreement or (ii)
have been the subject of a specific deduction in the enterprise to equity
bridge, to the extent of any such deduction as attached hereto as Annex 14.3
(e).

(f)
the payment or settlement of any item or the otherwise incurred Losses giving
rise to the relevant Warranty Claim or the circumstances underlying the payment
or settlement of that item or the otherwise incurred Losses result in a Tax
Benefit for the Purchaser or any other member of the Purchaser Group, it being
understood, that to the extent the Tax Benefit:

a.
has been realised in cash, or by way of a set-off or a reduction of a Tax
otherwise payable when the Warranty Claim would fall due, the full amount of the
realised Tax Benefit shall reduce Sellers' liability in respect of the Warranty
Claim; and





--------------------------------------------------------------------------------




b.
has not been realised in cash, or by way of a set-off or a reduction of a Tax
otherwise payable when the Warranty Claim would fall due, the net present value
of the Tax Benefit (discounted at an interest rate of 5 per cent. per annum)
shall reduce Sellers' liability in respect of the Warranty Claim;

(g)
the Purchaser fails to comply with its obligations pursuant to Section 13 in
respect of the relevant Warranty Claim and such failure causes an increase in
the amount of a Warranty Claim; or

(h)
the relevant Warranty Claim results from or was increased by a failure by the
Purchaser or any Target Company to mitigate damages in accordance with the terms
of this Agreement.

Any payments actually made by P7S1 in order to discharge a liability, which is
or becomes excluded or reduced under Sections 14.3(a), (b) and (f) (as the case
may be), shall be refunded by the Purchaser to P7S1 within a reasonable period
of time, but in any event within 20 (twenty) Business Days after the Purchaser
has become actually aware of the exclusion of reduction of the Purchaser Claim.
For the avoidance of doubt, if the Purchaser has incurred aggregate Losses in
excess of the cap applicable pursuant to Section 14.5 below, the Purchaser shall
not be obliged to make a refund to P7S1 if and to the extent that the aggregate
Losses incurred minus the amount that would have to be refunded, exceed the
relevant cap pursuant to Section 14.5 below. The Purchaser undertakes to inform
the Sellers, within a reasonable period of time, about any event which it
becomes aware actually triggers an exclusion of liability, or a refunding
obligation, under this Section 14.3. Subject to the Purchaser not being
permitted to do so under applicable laws, the Purchaser shall (where relevant)
be obliged to use its reasonable efforts to pursue recoveries contemplated in
Sections 14.3(a) and (b).
For the avoidance of doubt, should the three-months periods referred to under
Sections 14.3(a) and (b) above not have lapsed at such point in time when the
relevant Warranty Claims become time-barred pursuant to Section 14.6 below, the
Purchaser shall not be in any way prevented from bringing its claim prior to the
time-bar against P7S1 (which would thus constitute a contingent claim pending
the non-recovery at the end of the 3-months period).
If the Purchaser has invoked its overriding business interests pursuant to
Section 14.3 (b) above, it shall bear the burden of proof that any Loss was
incurred by it irrespective thereof.
14.4    De minimis
Breaches of Section 12 (except breaches of Section 12.1) by P7S1 shall not give
rise to a Warranty Claim unless:
(a)
the amount of the individual Warranty Claim or series of related Warranty Claims
exceeds EUR 500,000.00 (in words: five hundred thousand euros), and

(b)
the aggregate amount of all Warranty Claims not excluded pursuant to
paragraph (a) exceeds EUR 5,000,000.00 (in words: five million euros),

in which case the Sellers shall only be liable for Warranty Claims not excluded
pursuant to paragraph (a) to the extent the aggregate amount of such claims
exceeds EUR 5,000,000.00 (in words: five million euros).
14.5    Cap
The aggregate liability of all Sellers and P7S1 (taken together):
(a)
for all Warranty Claims, claims of Purchaser for a breach of Section 7.6 (except
for any Warranty Claims based on Section 12.1) and/or Tax Claims (other than Tax
Claims under Section 2.3 of the Tax Covenant) taken together shall not exceed
17.5% (in words: seventeen point five percent) of the Total Purchase Price;

(b)
provided that the aggregate liability of all Sellers and P7S1 (taken together)
under or in connection with all claims under this Agreement (including, for the
avoidance of doubt the Tax Covenant) shall in no case exceed the Total Purchase
Price. The aggregate liability of the Sellers (taken together) and P7S1 for Tax
Claims shall be further limited as set out in Section 8 (Cap; de minimis) of the
Tax Covenant.

14.6    Time-bar
Purchaser Claims shall become time-barred as follows:
(c)
in the case of Tax Claims on the date set out in Section 10 (Time bar) of the
Tax Covenant;





--------------------------------------------------------------------------------




(d)
in the case of Purchaser Claims in connection with the Statements set out in
Section 12.1, 3 (three) years and 6 (six) months after the Signing Date;

(e)
in the case of Purchaser Claims pursuant to Section 7.1, 12 (twelve) months
after the Closing Date; and

(f)
in the case of all other Purchaser Claims (other than Tax Claims), on August 31,
2014.

14.7    Knowledge of the Purchaser
Warranty Claims (other than Tax Claims) shall be excluded if and to the extent
that the facts on which the Warranty Claim is based have been Disclosed.
14.8    Knowledge of the Sellers or P7S1
To the extent that any Statement is qualified by the knowledge or awareness of
the Sellers or P7S1, such knowledge and awareness shall be limited to the
personal, actual (positive) knowledge on the Signing Date of the members of the
Executive Board of P7S1, Dr. Ralf Schremper, Mr. Henrik Ravn, Mr. Harald
Stromme, Mr. Jonas Sjogren and Mr. Quinton Holland, and neither the Sellers,
P7S1 and/or any member of P7S1's Executive Board nor any other individual
referred to in this sentence shall be construed or deemed as having any other
knowledge or awareness of any nature whatsoever whether actual, constructive,
implied, imputed or otherwise (“Sellers' Knowledge”).
14.9    Exhaustive Remedies
Save for fraud, fraudulent misstatement or wilful concealment:
(a)
the remedies set forth in this Agreement and the Tax Covenant shall be the
exclusive remedies available to the Purchaser for any breach of covenants or any
incorrect or incomplete Statements and, accordingly, any and all other rights
and claims of the Purchaser as a result of any incorrectness and/or
incompleteness of the Statements, in respect of any defects, in particular
defects of quality or legal defects, of the Sold Shares, and/or all or any part
of the Target Business and any and all rights and claims of the Purchaser
against the Sellers or their representatives, agents and/or advisers under
and/or in connection with the run-up to, the negotiation and/or the preparation
of this Agreement shall be excluded. This shall apply irrespective of the legal
basis of such claims or rights. In particular, all rights and claims of the
Purchaser referred to in the Swedish Sales of Goods Act (köplagen (1990:931)) or
any comparable provision of applicable law of foreign jurisdiction shall be
excluded; and

(b)
the Purchaser shall have no rights of withdrawal, avoidance or any other form of
reversal of this Agreement, nor any claims against the Sellers or P7S1 or their
representatives, agents and/or advisors as a result of any mistake about (or as
a result of any disturbance or disappearance of) the basis of the transaction or
as a result of a breach of pre-contractual duties or as a result of breach of
contract or any comparable concept of applicable law, except as stated otherwise
and set forth in this Agreement.

Any liability of P7S1 and/or the Sellers in relation to the VDDs shall be
excluded to the fullest extent legally possible. For the avoidance of doubt,
this exclusion shall not affect the rights of the Purchaser under any provision
of this Agreement if the same facts and circumstances are the subject of a
Statement.


15.    PURCHASER'S WARRANTIES
15.1    Warranty
The Purchaser and the Purchaser Guarantor hereby each warrants to the Sellers
that the statements set out below in Section 15.2 through Section 15.5 below are
true and correct as of the Signing Date and, with the exclusion of the
statements set out in Section 15.3, also as of the Closing Date.
15.2    Corporate Existence of Purchaser, Authority, No Conflicts
The Purchaser is a private limited liability company incorporated under the laws
of England and Wales and validly exists. Purchaser Guarantor is a corporation
incorporated under the laws of Delaware, U.S.A. and validly exists. The
Purchaser and the Purchaser Guarantor have full power and authority to execute
this Agreement and to perform their obligations hereunder and to consummate the
transactions contemplated hereby including, without limitation, with respect to
the Purchaser to acquire (pursuant to this Agreement) the Sold Shares and the
voting rights attached thereto. This Agreement has been duly and validly
executed by the Purchaser and the Purchaser Guarantor and constitutes a legal,
valid and binding obligation of the Purchaser and the Purchaser




--------------------------------------------------------------------------------




Guarantor, enforceable against the Purchaser and the Purchaser Guarantor in
accordance with its terms. The execution of this Agreement by the Purchaser and
the Purchaser Guarantor does not and the performance by the Purchaser and the
Purchaser Guarantor of their obligations under this Agreement or the
consummation of the transactions contemplated hereby:
a.
will not conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the articles of association or by-laws (or other
organizational or constitutional documents) of the Purchaser and/or the
Purchaser Guarantor.

b.
have been duly and validly authorized by all necessary action on the part of the
Purchaser and/or the Purchaser Guarantor;

c.
will not conflict with or breach any, court order, decision, judgement or ruling
by which any of the Purchaser and/or the Purchaser Guarantor is bound,

15.3    No Knowledge of Purchaser Claims
The Purchaser is not actually aware of any facts or circumstances that it
actually knows give rise to any Purchaser Claim. The knowledge or awareness of
the Purchaser for this Section 15.3 is limited to the personal, actual knowledge
of each of Bruce Campbell, James Rosenstock, Dan Fox and Yitzchok Shmulewitz on
the Signing Date and the Purchaser shall not be construed or deemed as having
any other knowledge or awareness of any nature whatsoever whether actual,
constructive, implied, imputed or otherwise.
15.4    No Bankruptcy
As per the Signing Date, no bankruptcy, insolvency or judicial composition
proceedings have been initiated or applied for under any applicable law against
the Purchaser and/or the Purchaser Guarantor, nor have any enforcement measures
been initiated or applied for with respect to any property or other assets of
the Purchaser and/or the Purchaser Guarantor.
15.5    Financing
The Purchaser has at its disposal immediately available funds or binding,
irrevocable and unconditional (save for conditions identical with the Closing
Conditions) financing commitments required in order to fulfill its obligations
under this Agreement.
15.6    Remedial Action
In the event that the Purchaser is in breach of any warranty pursuant to this
Section 15, the Purchaser shall pay monetary compensation for all Losses
incurred by the Sellers and/or P7S1 as result of such breach. All claims of the
Sellers arising under this Section 15 shall be time-barred two years after the
Signing Date.


16.    POST-CLOSING OBLIGATIONS
16.1    Insurance
(a)
The Purchaser is aware that to the extent that companies of the Target Group are
included in the insurance coverage of any group insurance contracts of the
Sellers or other companies of the P7S1 Group, such cover shall cease on the
Closing Date. The Purchaser shall ensure that alternative insurance cover is in
place for the Nordic Companies as from the Closing Date.

(b)
If and to the extent that any entity of the P7S1 Group receives any payments
under umbrella insurances in compensation for damages of the Nordic Companies,
the Sellers shall forward to the relevant Nordic Company all such amounts
received within fifteen (15) Business Days of receipt thereof (net of any
deductions or external costs of recovery). Prior to the Closing, P7S1 shall
raise and pursue insurance claims under such insurances in relation to damages
of the Nordic Companies not less diligently than in the past.

(c)
The Seller and the Purchaser agree that the portion of the premium for the P7S1
Group insurances charged to the Nordic Companies consistent with past practice
and covering any period after the Locked-box Date shall be for the account of
the Nordic Company (and shall be a Permitted Payment).

16.2    Discharge of Directors' Liability
The Purchaser undertakes, subject to and only if the auditors of the Nordic
Group recommend that it is appropriate to do so, to grant the directors in the
Nordic Companies who have retired from their office up until the Closing Date,
discharge from liability




--------------------------------------------------------------------------------




for their administration until the Closing Date (or the earlier date of the
retirement) to the extent legally permissible and as soon as possible after the
Closing Date.
16.3    Continued Assistance
(a)
The Purchaser shall ensure that the Nordic Companies and their respective
management provide the Sellers, upon request and at Sellers' expense, with all
reasonable assistance (including particularly all information, documents, data
and materials and access to all relevant files of the Nordic Companies) which
the Sellers may request after the Closing Date for the purposes of its or its
controlling shareholders' compliance with applicable laws or regulations and any
rules and orders of any relevant supervisory authorities (or the defense against
any orders etc. issued pursuant thereto) or for any other legitimate purpose.
Without limitation, the Purchaser shall provide the Sellers with the audited
and/or unaudited financial statements of the Target Companies for the financial
year ending 2012 upon written request by any of the Sellers.

(b)
Each Party shall on request and at its own expense provide the other Parties or
any of them with such reasonable assistance which the other Parties or any of
them may reasonably request after the Closing Date for the purpose to ensure
that all right, title and interest in and to the Sold Shares is transferred to
the Purchaser.

16.4    Disposal Process
(a)
Following the Closing Date:

(i)
the Purchaser and the Purchaser Guarantor shall not and shall procure that the
Nordic Companies will not, raise against any of the Sellers and/or other
companies of the P7S1 Group or any members of their executive bodies, employees
or advisors any claims existing as of the Closing Date other than (i) claims of
the Purchaser arising from this Agreement and/or the Tax Covenant and/or (ii)
claims of the Nordic Companies under any Continuing Intra-Group Agreements or
any claims otherwise covered under Section 7.4 above and/or (iii) the claims set
forth in Section 5.5 above). If and to the extent any Nordic Company raises a
claim for the payment of monies contrary to this Section 16.4(a) (i), the
Purchaser shall indemnify, defend and hold harmless the Sellers and the
respective company of the P7S1 Group from and against any such claim and any
related costs and expenses incurred by the Sellers and the respective company of
the P7S1 Group; and

(ii)
the Sellers shall not and shall procure that other members of the P7S1 Group
will not, raise against any of the Nordic Companies or any members of their
executive bodies or employees any claims existing as of the Closing Date other
than (i) claims of the Sellers arising from this Agreement, (ii) claims under
any Continuing Intra-Group Agreements to the extent arising (including
consideration becoming due) after the Closing Date (other than claims of Snowman
Productions AB and its Subsidiaries and/or any claims otherwise covered under
Section 7.4 above; and/or (iii) the claims set forth in Section 5.5 above. If
and to the extent any member of the P7S1 Group raises a claim for the payment of
monies contrary to this Section 16.4(a) (ii), the Sellers shall indemnify,
defend and hold harmless the Nordic Companies from and against any such claim
and any related costs and expenses incurred by the Nordic Companies

(c)
From the Closing Date:

(i)
the Purchaser furthermore undertakes to ensure that except in the case of fraud
no company of the Purchaser Group and none of the Nordic Companies brings any
claims against companies of the P7S1 Group (other than claims raised by
Purchaser against the Sellers under this Agreement and/or the Tax Covenant) or
any members of their or the Sellers' respective corporate bodies, employees or
advisors in connection with the transactions contemplated by this Agreement or
any statement, warranty, guarantee, covenant or undertaking contained herein;
and

(ii)
the Sellers furthermore undertake to ensure that except in the case of fraud no
company of the P7S1 Group brings any claims against companies of the Purchaser
Group (other than claims raised by the Sellers against the Purchaser under or in
connection with this Agreement) or their or the Purchaser's employees in
connection with the transactions contemplated by this Agreement or any
statement, warranty, guarantee, covenant or undertaking contained herein.

16.5    Tax Undertakings
(a)
The Purchaser shall procure (except where requested in writing by any or all of
the Sellers) that no voluntary action is taken by any Target Company or any
member of the Purchaser Group after the Closing Date (whether by disclaiming





--------------------------------------------------------------------------------




any relief, withdrawing or revoking any claim or consent or otherwise) which the
Purchaser is aware or ought reasonably to have been aware will or is likely
either to:
(i)
prejudice or reduce the availability of any Tax relief or other amount the
subject of any valid Surrender made on or before the Closing Date in favour of
any member of the P7S1 Group; or

(ii)
otherwise adversely affect the Tax position of any member of the P7S1 Group.

No Target Company shall be required on and after the Closing Date to Surrender
any additional Tax relief or other amount to any member of the P7S1 Group
without the written consent of the Purchaser and the Sellers shall procure that
no action is taken by any member of the P7S1 Group on and after the Closing Date
to claim the benefit of a Surrender of any additional Tax relief or other amount
from a Target Company.
(b)
The Purchaser covenants with the Sellers to pay to the Sellers an amount equal
to any Tax or any amount on account of Tax which any member of the P7S1 Group is
required to pay as a result of:

(i)
the failure by a Target Company (after the Closing Date) or any other member of
the Purchaser's Group (at any time) to discharge that Tax save that this
paragraph shall not apply in respect of any Tax for which the Sellers are due to
make (but have not yet made) payment in respect of a Tax Claim;

(ii)
any action that is in breach of paragraph ý(a) above.

(c)
“Surrender” for the purposes of paragraph ý(a) above means, in relation to any
grouping for the purposes of Tax:

(i)
the surrender of losses or other amounts eligible for group relief; and/or

(ii)
the notional transfer of any asset or reallocation of a gain or loss.

(d)
An action shall not be a “voluntary” action for the purposes of paragraph ý(a)
above if such action is required by law or, in the case of a Target Company:

(i)
is undertaken in the ordinary course of the Target Company's business as
conducted at the Closing Date (save that for these purposes, the exercise of, or
the change in, a tax election, or the revocation of a claim, consent or approval
shall not be in the ordinary course of the Target Company's business); or

(ii)
is undertaken pursuant to a legally binding obligation created before or on the
Closing Date.

16.6    Non-solicitation Undertaking
Each of the Sellers undertakes to and covenants to the Purchaser that it shall
not, and shall procure that no member of the P7S1 Group will, for a period of 24
months after the date of this Agreement, either on its own behalf or jointly
with or as agent for or otherwise on behalf of any other person, directly or
indirectly, engage, employ or actively solicit or endeavour to entice away any
Key Employee.


17.    GUARANTORS
17.1    Purchaser Guarantor
The Purchaser Guarantor guarantees as for its own debt (såsom för egen skuld)
the proper fulfilment of all of the obligations of the Purchaser and/or any
Nominated Entity pursuant to this Agreement and the Tax Covenant and the correct
performance of any and all obligations that the Purchaser and/or any Nominated
Entity will have in relation to the Sellers or any other member of the P7S1
Group under or in connection with this Agreement and the Tax Covenant,
including, but not limited to, the payment of the Total Purchase Price, the
Break-up Fee and any claims for damages by the Sellers resulting from any breach
of the Purchaser's and/or any Nominated Entity's obligations under this
Agreement and the Tax Covenant. The Purchaser Guarantor hereby waives any rights
which it may have to require the Sellers to first proceed against or claim
payment, if any, from Purchaser and/or any Nominated Entity to the effect that
the Purchaser, any Nominated Entity and the Purchaser Guarantor shall be liable
jointly and severally under this Section 17.
17.2    P7S1 Guarantee
P7S1 guarantees as for its own debt (såsom för egen skuld) the proper fulfilment
of all of the obligations of the Sellers pursuant to this Agreement and the Tax
Covenant and the correct performance of any and all obligations that the Sellers
will have in relation




--------------------------------------------------------------------------------




to the Purchaser or any other member of the Purchaser Group under or in
connection with this Agreement and the Tax Covenant, including, but not limited
to, the payment of any Purchaser Claims, and any claims for damages by the
Purchaser resulting from any breach of the Sellers' obligations under this
Agreement and the Tax Covenant. P7S1 hereby waives any rights which it may have
to require the Purchaser to first proceed against or claim payment, if any, from
Sellers to the effect that the Sellers and P7S1 shall be liable jointly and
severally under this Section 17.


18.    CONFIDENTIALITY AND ANNOUNCEMENTS
18.1    Confidentiality
None of the Parties shall, without the prior written consent of the other
Parties, disclose, within a period of 3 (three) years after the Signing Date,
the existence and/or contents of this Agreement to third parties or make any
information relating thereto available to third parties. The foregoing shall
not, however, apply to any announcements or disclosures which any Party (or any
of its Affiliated Enterprises):
(a)
may be obliged to make under applicable laws or regulations (including the rules
of any relevant stock exchange);

(b)
may make to any of its advisers who are bound by a professional duty of
confidentiality;

(c)
may make to banks in the ordinary course of its business or otherwise to its
financing banks;

(d)
may make in the context of due diligence reviews of its business; or

(e)
in the enforcement of its rights or the performance of its obligations under
this Agreement; or

(f)
may make to Affiliated Enterprises (including ultimate shareholders and their
respective investors).

18.2    Press Release
Notwithstanding anything in Section 18.1 above, a press release of the Sellers
and the Purchaser with respect to the transaction contemplated by this Agreement
has been agreed substantially in the form set out in Annex 18.2.


19.    COSTS AND TAXES
Each Party shall bear its own costs (including the costs of its advisers)
relating to the preparation and negotiation of this Agreement. Transfer taxes in
respect of which the Purchaser does not have a valid Tax Claim under Section 2.3
of the Tax Covenant, in particular real property transfer tax, value added tax,
or any other sales, transfer or stamp taxes or similar charges, payable as a
result of any of the transactions contemplated by this Agreement shall be borne
by the Purchaser.


20.    NOTICES
20.1    Form
All notices, communications and declarations of will which are made pursuant to
or in connection with this Agreement shall be made in writing in the English
language and shall be transmitted by hand, by post or by fax to the Parties at
the addresses, and marked for the attention of the persons, set out in
Section 20.3.
20.2    Notices by Sellers
Any of the Sellers may give any notices, communications or declarations pursuant
to or in connection with this Agreement on behalf of all Sellers. Each of the
Sellers hereby grant a power of attorney to the other Sellers to make such
notices, communications or declarations on their behalf. Such power of attorney
shall be revocable by written notification to the Seller pursuant to this
Section 20.




--------------------------------------------------------------------------------




20.3    Addresses
Deliveries to the Parties shall (subject to any changes notified in writing to
the other Parties) be made to the following addresses:
(a)
Sellers
ProSiebenSat.1 Media AG
Attn: Conrad Albert
Medienallee 7
85774 Unterföhring
Germany
Fax No.: +49 (89) 9507 1601
 
with a copy, not serving as notice, to
Milbank, Tweed, Hadley & McCloy LLP
Attn: Dr. Martin Erhardt/Dr. Norbert Rieger
Maximilianstr. 15
80539 München
Germany
Fax No.: +49 89 25 559 3700
(b)
Purchaser and Purchaser Guarantor
Discovery Communications, Inc.
Attn: Bruce L. Campbell, Chief Development Officer and General Counsel
850 Third Avenue
New York, NY 10022
Fax No.: +1 212 548 5848
 
with a copy, not serving as notice, to
DLA Piper UK LLP
Attn: Robert Bishop / Jon Kenworthy
3 Noble Street
London, EC2V 7EE
Fax No.: +44 20 7796 6363





21.    MISCELLANEOUS PROVISIONS
21.1    Partial Invalidity
If one or more provisions of this Agreement are or become wholly or partially
invalid, void or unenforceable, this shall not affect the validity of the other
provisions of this Agreement. The same shall apply if this Agreement contains a
contractual omission. Instead of the invalid, void or unenforceable provision,
the Parties shall agree on an arrangement which comes as close as legally
possible to what the Parties were trying to achieve with the invalid, void or
unenforceable provision (or, as the case may be, the invalid, void or
unenforceable part thereof). In the event that a contractual omission needs to
be filled, an arrangement shall be agreed upon which, in accordance with the
purpose and intent of this Agreement, comes as close as possible to what the
Parties would have agreed upon if they had thought about the matter at the time
of conclusion of this Agreement.
21.2    Entire Agreement
This Agreement constitutes the full understanding of the Parties and the
complete and exclusive statements of the terms and conditions of the Parties'
agreements relating to the subject matter hereof and supersedes any and all
prior agreements and understandings, whether written or oral, that may exist
between the Parties with respect to the subject matter of this Agreement or
parts thereof. There are no side agreements to this Agreement.
21.3    Interest
Interest payable under or in connection with this Agreement shall be calculated
on the basis of actual days elapsed and a 360-day year. Except as otherwise
provided in this Agreement, each Party shall pay interest on any amounts
becoming due and payable to the other Party, as the case may be, under this
Agreement as from the respective due dates until, but not including, the day of
payment at the rate of 10% (in words: ten percent) p.a.




--------------------------------------------------------------------------------




21.4    Written Form
This Agreement may only be amended by an instrument in writing duly executed by
the Parties. No change, termination or modification of any of the provisions of
this Agreement shall be binding on the Parties, unless made in writing in
accordance with this Section 21.4. This shall also apply to any waiver of the
need to comply with the provisions of this Section 21.4.
21.5    Assignment etc.
No Party shall pledge or assign rights or claims under this Agreement without
the prior written consent of the other Parties, save as expressly provided in
this Section 21.5.
The Purchaser may nominate any one or more of its Nominated Entities as a
transferee of all the Sold Shares as set forth in and in accordance with the
following provisions. Where the Purchaser nominates one or more Nominated
Entities:
(a)
it will do so by notice in writing to the Sellers by no later than 8 (eight)
Business Days before the Closing Date, specifying the Sold Shares to be
transferred to each Nominated Entity, and on Closing the Sellers will effect the
transfer of the specified Sold Shares to the relevant Nominated Entities;

(b)
following Closing and transfer of Sold Shares to a Nominated Entity, the
Purchaser, remaining Party to this Agreement, will be entitled to bring any
claim pursuant to this Agreement (“Agreement Claim”) on behalf of any Nominated
Entity and the Nominated Entities shall not be entitled to bring any Agreement
Claim against any of the Sellers or P7S1;

(c)
the Purchaser will in respect of any Agreement Claim be entitled to remedies
under this Agreement as Party to this Agreement, as if it had been the
transferee of all of the Sold Shares; and

(d)
any Losses incurred or suffered by any Nominated Entity under this Agreement
shall be deemed to have been incurred or suffered by the Purchaser, it being
understood that the Losses incurred by the Nominated Entity shall never be
greater than any Losses that Purchaser would have incurred or suffered had it
acquired the relevant Sold Shares under this Agreement;

provided, in each case, that the Sellers or P7S1 shall only be liable once to
the Purchaser in respect of any Agreement Claim and neither the Seller nor P7S1
shall incur any greater liability to a Nominated Entity than it would have to
the Purchaser absent the transfer to the Nominated Entity.
21.6    Set-off etc.
Except as explicitly otherwise provided for herein, each Party's right of
set-off, retention or other refusal of performance with regard to the obligation
to pay all or any part of any amount owing and payable pursuant to, or in
connection with, this Agreement (and any interest payable thereon) shall be
excluded.
21.7    Calculation of Exchange Rates
Where reference is made in this Agreement to amounts set forth in Euros or the
required equivalent thereof in another currency, in order to determine the
equivalent in another currency, the European Central Bank fixing rates which are
published on the European Central Bank's website (www.ecb.int) shortly after
2.15 p.m. CET of the first Business Day prior to the date at which the
calculation is required to be made shall apply, it being understood that for
purposes of determining the amount of the euro thresholds in Section 12, the
Signing Date shall be the relevant date.
21.8    Rights of Third Parties
Except as otherwise expressly provided in this Agreement, this Agreement shall
only grant rights to the Parties and shall not constitute a contract for the
benefit of third parties or a contract with protective effect for third parties.
In case provisions of this Agreement are expressly stipulated to constitute a
contract for the benefit of a third party or third parties, each relevant third
party beneficiary shall have the individual right to request and enforce
performance of the relevant provisions, provided that performance of one and the
same obligation may only be claimed once.
21.9    Several Liability of the Sellers / Assumption of rights and obligations
by P7S1
(a)
For the avoidance of doubt, the Sellers shall only be severally liable (haften
teilschuldnerisch / delat ansvar) for their respective obligations as
specifically set forth in this Agreement. Any joint and several liability of the
Sellers (gesamtschuldnerische Haftung / solidariskt ansvar) shall be explicitly
excluded.





--------------------------------------------------------------------------------




(b)
Subject to and with effect as of the Closing, P7S1 hereby takes over and
assumes, and each Seller hereby assigns, any and all rights, claims, liabilities
and obligations of each Seller vis-à-vis the Purchaser and the Purchaser
Guarantor under or in connection with this Agreement such that, as from the
Closing, (i) P7S1 shall be entitled to exclusively exercise and assert any
rights and/or claims of Sellers under or in connection with this Agreement, (ii)
no Seller shall have any obligation and/or liability whatsoever vis-à-vis the
Purchaser and any member of the Purchaser Group under or in connection with this
Agreement or the transactions contemplated thereby and (iii) any reference to
the Sellers or an individual Seller in a provision of this Agreement (a)
conferring a right and/or claim to the Sellers or an individual Seller or (b)
imposing an obligation and/or a liability to the Sellers or an individual Seller
shall, therefore, be deemed to be a reference to P7S1 and any such provisions in
this Agreement shall be construed accordingly.

(c)
For the avoidance of doubt, the Parties hereby acknowledge and agree that the
assumption and assignment provided for under sub-paragraph (b) shall not affect
(and be without prejudice to) the substance of any and all rights, claims and
liabilities of each Seller, the Purchaser and the Purchaser Guarantor under this
Agreement such that (i) P7S1 shall not incur any greater liability vis-à-vis the
Purchaser and the Purchaser Guarantor than each Seller would incur but for the
provisions of sub-paragraph (b), and (ii) P7S1 shall in no event be entitled to
exercise any rights or bring any claims other than the rights and claims that
each Seller had been entitled to but for the provisions of sub-paragraph (b) as
well as its own rights under or in connection with this Agreement.

21.10    Interpretation
In this Agreement (including the Recitals), unless the context otherwise
requires,
(a)
references to any Swedish legal concept (or a legal concept of the jurisdictions
of incorporation of any Nordic Company) or provision of Swedish statutory law
(or statutory law of such jurisdiction of incorporation) shall, in respect of
any other jurisdiction, be deemed to refer to the equivalent concept or
provision of statutory law in such other jurisdiction or, where there is no
equivalent concept or provision of statutory law, to that which most closely
approximates to the Swedish legal concept or provision of statutory law (or the
legal concept or provision of statutory law in the jurisdiction of incorporation
of the relevant Nordic Company); and

(b)
where a term in the Swedish language (or the language of the jurisdiction of
incorporation of a Nordic Company) has been added in parentheses after an
English term, the Swedish term (or term in such language of the jurisdiction of
incorporation) shall be decisive for the purposes of interpretation of the
English term whenever such English term is used in this Agreement.

21.11    Headings
The headings in this Agreement are merely for convenience. They shall be
disregarded for the purposes of interpreting this Agreement.
21.12    Annexes and Schedules
The Annexes and Schedules to this Agreement shall form an integral part of this
Agreement.
21.13    Defined Terms
In case of defined terms any reference to the singular includes a reference to
the plural and vice versa, unless explicitly provided for otherwise; and any
reference to the masculine includes a reference to the feminine and vice versa.


22.    GOVERNING LAW AND ARBITRATION
22.1    Governing Law
This Agreement shall be governed by and construed in accordance with the
substantive laws of Sweden, excluding its conflict of law rules and UN law on
the sale of goods.
22.2    Arbitration
(a)
Any dispute, controversy or claim arising out of or in connection with this
Agreement, or the breach, termination or invalidity thereof shall be finally
settled by arbitration in accordance with the Rules of the Arbitration Institute
of the Stockholm Chamber of Commerce and this Section 22. The arbitral tribunal
shall be composed of three (3) arbitrators.





--------------------------------------------------------------------------------




(b)
The Parties agree that, in the event any controversy or claim arises under or in
connection with this Agreement or its validity, such dispute shall, to the
extent feasible, be consolidated with any prior arbitration proceeding which
have arisen pursuant to this Agreement or any other agreement entered into by
the Parties in connection with the transaction contemplated by this Agreement.
In such case, only one arbitration proceeding shall be followed for resolving
the relevant dispute.

22.3    Seat and Language
The seat and place of arbitration shall be Stockholm, Sweden. The language to be
used in the arbitral proceedings shall be English.
22.4    Confidentiality
The Parties undertake to procure that all arbitration proceedings conducted in
accordance with this Agreement shall be kept confidential. This undertaking
shall cover, inter alia, all information disclosed during the course of such
proceedings, as well as any decision or award made or declared by the arbitral
tribunal. Such information may not be disclosed to a third party without the
prior written consent of the other Parties. Regardless of the above, a Party
shall not be prevented from disclosing information in order to safeguard its
rights during the course of the proceedings, or to disclose such information as
such Party is under an obligation to disclose pursuant to applicable law.
22.5    Exclusive Jurisdiction
The Parties hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of the Institute over any suit, action or proceeding arising out of
or relating to this Agreement. The Parties hereby irrevocably waive any
objection to the laying of venue of any such suit, action or proceeding before
the Institute and any claim that any such suit, action or proceeding brought
before the Institute has been brought in an inconvenient forum.




--------------------------------------------------------------------------------




Munich            December 14, 2012
Place            Date


/s/ Alexander von Voß
Seller 1
By: Alexander von Voß under a power of attorney dated December 10, 2012.


/s/ Dr. Martin Erhardt
Seller 2
By: Dr. Martin Erhardt under a power of attorney dated December 10, 2012.


/s/ Dr. Michael Pujol
Seller 3
By: Dr. Michael Pujol under a power of attorney dated December 11, 2012.


/s/ Dr. Ralf Schremper
P7S1
By: Dr. Ralf Schremper under a power of attorney dated December 10, 2012.


/s/ Elizabeth A. Newell
Purchaser
By: Elizabeth A. Newell under a power of attorney dated December 12, 2012.


/s/ Elizabeth A. Newell
Purchaser Guarantor
By: Elizabeth A. Newell, Authorized Signatory






